Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT dated as of June 5, 2017 (this “Amendment”) to the SECOND
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
March 13, 2013, as amended and restated as of March 27, 2014, as further amended
and restated as of February 19, 2016, as further amended as of August 8, 2016
(the “Credit Agreement”), among BLACKROCK CAPITAL INVESTMENT CORPORATION, a
Delaware corporation (the “Borrower”); the LENDERS from time to time party
thereto; CITIBANK, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”); and BANK OF MONTREAL, CHICAGO BRANCH, as
Syndication Agent.

The Borrower has requested that the Lenders agree to amend the Credit Agreement
in the manner provided herein, and the Lenders whose signatures appear below,
constituting at least the Required Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
the Credit Agreement), are willing so to amend the Credit Agreement.

Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

A. Amendment to the Credit Agreement. Effective as of the Amendment Effective
Date (as defined below):

(i) the Credit Agreement (excluding, except as set forth below, all Schedules
and Exhibits thereto, each of which shall remain as in effect immediately prior
to the Amendment Effective Date) is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: ) and to add
the bold and underlined text (indicated textually in the same manner as the
following example: bold and underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(ii) Schedule I to the Credit Agreement is hereby amended in its entirety to be
in the form of Schedule I hereto.

B. Regarding the Extended Commitments. (i) On the terms and subject to the
conditions set forth herein, effective as of the Amendment Effective Date, each
Lender that executes and delivers a signature page to this Amendment (an
“Extending Lender”) agrees that the Commitment Termination Date with respect to
all of its Commitments shall be extended from February 29, 2020 to June 5, 2021,
and that the Maturity Date of any Loans, if any, made by it and outstanding on
the Commitment Termination Date shall be extended from February 19, 2021 to
June 5, 2022.



--------------------------------------------------------------------------------

(ii) To facilitate the transactions to occur on the Amendment Effective Date, on
the Amendment Effective Date the Borrower shall pay to the Lenders, through the
Administrative Agent, all accrued and unpaid interest on the outstanding Loans
and all accrued and unpaid commitment fees under Section 2.11 of the Credit
Agreement, in each case to but excluding the Amendment Effective Date.
Commitment fees and interest on the Loans (the principal of which shall not be
required to be prepaid on the Amendment Effective Date) will accrue for the
account of the Lenders (after giving effect to any assignment effective as of
the Amendment Effective Date) from and after the Amendment Effective Date in
accordance with the provisions of the Credit Agreement as amended hereby.

C. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders that (i) this Amendment is within
its corporate powers and has been duly authorized by all necessary corporate
and, if required, stockholder action of the Borrower, (ii) this Amendment has
been duly executed and delivered by the Borrower, (iii) each of this Amendment,
and the Credit Agreement as amended hereby, constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing and (v) the representations and warranties set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

D. Effectiveness. This Amendment shall become effective as of the first date
(the “Amendment Effective Date”) on which:

(i) the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Borrower, each Subsidiary Guarantor and the Required Lenders;

(ii) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
each other Obligor and the authorization of this Amendment, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;

(iii) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders dated the Amendment
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel
for the Borrower, in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent);

 

2



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have received a certificate from the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, dated the Amendment Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming that on and as of
the Amendment Effective Date (x) the representations and warranties set forth in
Article III of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the Amendment Effective Date, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and (y) as of the Amendment Effective Date, no
Default or Event of Default has occurred and is continuing;

(v) the Administrative Agent shall have received, for the account of each Lender
party hereto, an upfront fee equal to the sum of (a) 0.065% of the aggregate
amount of the Commitments of such Extending Lender (to the extent held by such
Extending Lender immediately prior to the Amendment Effective Date) and (b)
0.20% of the aggregate amount of any new or increased Commitments of such Lender
as of the Amendment Effective Date (it being understood that Commitments assumed
by any Lender pursuant to an Assignment and Assumption that becomes effective on
the Amendment Effective Date shall be considered new Commitments pursuant to
this clause (b)); and

(vi) the Administrative Agent shall have received all other amounts invoiced to
the Borrower that are due and payable to it, any of its affiliates or any of the
Lenders, including payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
the Borrower in connection with this Amendment.

E. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any Subsidiary Guarantor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. This Amendment shall constitute a
Loan Document, and the representations, warranties and agreements contained
herein shall, for all purposes of the Credit Agreement, be deemed to be set
forth in the Credit Agreement. Each Obligor agrees that all of its obligations,
liabilities and indebtedness under each Loan Document, including guarantee
obligations, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment. On
and

 

3



--------------------------------------------------------------------------------

after the effectiveness of this Amendment, any reference to the Credit Agreement
contained in the Loan Documents shall mean the Credit Agreement as modified
hereby. This Amendment shall not extinguish any payment obligation outstanding
under the Credit Agreement or discharge or release the Lien or priority of any
Loan Document or any other security therefor or any guarantee thereof. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Amendment or any other document contemplated hereby
shall be construed as a release or other discharge of any Loan Party under any
Loan Document from any of its obligations and liabilities thereunder.

F. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute one and the same contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.

G. Severability. Any provision of this Amendment held to be ineffective,
invalid, illegal or unenforceable shall not affect the effectiveness, validity,
legality and enforceability of the remaining provisions hereof; and the
ineffectiveness, invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

H. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

I. Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLACKROCK CAPITAL INVESTMENT CORPORATION,     by  

/s/ Donna Milia

  Name: Donna Milia   Title:   Chief Financial Officer BCIC-MBS, LLC,     by  

/s/ Donna Milia

  Name: Donna Milia   Title:   Chief Financial Officer BKC ASW BLOCKER, INC.,
    by  

/s/ Donna Milia

  Name: Donna Milia   Title:   Chief Financial Officer CITIBANK, N.A., as
Administrative Agent, Issuing Bank, Swingline Lender and Lender,     by  

/s/ Maureen P. Maroney

  Name: Maureen P. Maroney   Title:   Vice President



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Amendment:

 

BANK OF MONTREAL,     by  

/s/ Christopher L. Clark

  Name: Christopher L. Clark   Title: Vice President



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Amendment:

 

MERRILL LYNCH CAPITAL CORPORATION,     by  

/s/ Jacob Garcia

  Name: Jacob Garcia   Title: Attorney-in-Fact



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

To approve this Amendment:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,     by  

/s/ Doreen Barr

 

Name:  Doreen Barr

 

Title:    Authorized Signatory

    by  

/s/ Warren Van Heyst

 

Name:  Warren Van Heyst

 

Title:    Authorized Signatory

 



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

To approve this Amendment:

 

DEUTSCHE BANK AG NEW YORK BRANCH,     by  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director     by  

/s/ Yvonne Tilden

  Name: Yvonne Tilden   Title: Managing Director

 



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

To approve this Amendment:

 

STATE STREET BANK AND TRUST COMPANY     by  

/s/ C. A. Garrity

  Name: C. A. Garrity   Title: Senior Vice President



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

To approve this Amendment:

 

HSBC BANK USA, N.A.     by  

/s/ Myles Bee

  Name: Myles Bee   Title: Senior Vice President



--------------------------------------------------------------------------------

Lender signature page to the

Second Amendment to the

BlackRock Capital Investment Corporation Credit Agreement

To approve this Amendment:

 

MORGAN STANLEY BANK, N.A.     by  

/s/ Michael King

 

Name:  Michael King

 

Title:    Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE I

TO CREDIT AGREEMENT

Commitments

See definition of “Commitment” and “Lender” in Section 1.01. As of the Second

Amendment Effective Date, there are no outstanding Dollar Commitments.

 

Name of Lender

   Non-Extended
Multicurrency
Commitments      Extended
Multicurrency
Commitments  

Citibank, N.A.

   $ 0      $ 85,000,000  

Bank of Montreal

     0        85,000,000  

Merrill Lynch Capital Corporation

     0        55,000,000  

Credit Suisse AG, Cayman Islands Branch

     0        50,000,000  

Deutsche Bank AG New York Branch

     0        50,000,000  

State Street Bank and Trust Company

     0        50,000,000  

HSBC Bank USA, N.A.

     0        35,000,000  

Morgan Stanley Bank, N.A.

     0        30,000,000     

 

 

    

 

 

 

TOTAL

   $ 0      $ 440,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2

 

 

 

SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of March 13, 2013

as amended and restated as of March 27, 2014

as further amended and restated as of February 19, 2016

among

BLACKROCK CAPITAL INVESTMENT CORPORATION,

The LENDERS Party Hereto,

CITIBANK, N.A.,

as Administrative Agent, and

BANK OF MONTREAL, CHICAGO BRANCH,

as Syndication Agent

$440,000,000

 

 

CITIGROUP GLOBAL MARKETS INC. and

BMO CAPITAL MARKETS,

as Joint Lead Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     36  

SECTION 1.03. Terms Generally

     37  

SECTION 1.04. Accounting Terms; GAAP

     37  

SECTION 1.05. Currencies; Currency Equivalents

     38  

SECTION 1.06. Treatment of Convertible Debt

     39   ARTICLE II    THE CREDITS   

SECTION 2.01. The Commitments

     39  

SECTION 2.02. Loans and Borrowings

     40  

SECTION 2.03. Requests for Borrowings

     41  

SECTION 2.04. Swingline Loans

     42  

SECTION 2.05. Letters of Credit

     44  

SECTION 2.06. Funding of Borrowings

     50  

SECTION 2.07. Interest Elections

     51  

SECTION 2.08. Termination, Reduction or Increase of the Commitments

     52  

SECTION 2.09. Repayment of Loans; Evidence of Debt

     55  

SECTION 2.10. Prepayment of Loans

     57  

SECTION 2.11. Fees

     59  

SECTION 2.12. Interest

     61  

SECTION 2.13. Alternate Rate of Interest

     62  

SECTION 2.14. Increased Costs

     62  

SECTION 2.15. Break Funding Payments

     64  

SECTION 2.16. Taxes

     65  

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     69  

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     71  

SECTION 2.19. Defaulting Lender Provisions

     72   ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01. Organization; Powers

     75  

SECTION 3.02. Authorization; Enforceability

     75  

SECTION 3.03. Governmental Approvals; No Conflicts

     76  

SECTION 3.04. Financial Condition; No Material Adverse Change

     76  

 

(i)



--------------------------------------------------------------------------------

SECTION 3.05. Litigation

     77  

SECTION 3.06. Compliance with Laws and Agreements

     77  

SECTION 3.07. Taxes

     78  

SECTION 3.08. ERISA

     78  

SECTION 3.09. Disclosure

     78  

SECTION 3.10. Investment Company Act; Margin Regulations

     78  

SECTION 3.11. Material Agreements and Liens

     79  

SECTION 3.12. Subsidiaries and Investments

     79  

SECTION 3.13. Properties

     79  

SECTION 3.14. Affiliate Agreements

     80   ARTICLE IV    CONDITIONS   

SECTION 4.01. Effective Date

     80  

SECTION 4.02. Each Credit Event

     82   ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Financial Statements and Other Information

     83  

SECTION 5.02. Notices of Material Events

     86  

SECTION 5.03. Existence; Conduct of Business

     86  

SECTION 5.04. Payment of Obligations

     86  

SECTION 5.05. Maintenance of Properties; Insurance

     86  

SECTION 5.06. Books and Records; Inspection and Audit Rights

     87  

SECTION 5.07. Compliance with Laws

     87  

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances

     88  

SECTION 5.09. Use of Proceeds

     88  

SECTION 5.10. Status of RIC and BDC

     89  

SECTION 5.11. Investment Policies

     89  

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

     89  

SECTION 5.13. Calculation of Borrowing Base

     93   ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01. Indebtedness

     98  

SECTION 6.02. Liens

     99  

SECTION 6.03. Fundamental Changes

     100  

SECTION 6.04. Investments

     101  

SECTION 6.05. Restricted Payments

     102  

SECTION 6.06. Certain Restrictions on Subsidiaries

     104  

 

(ii)



--------------------------------------------------------------------------------

SECTION 6.07. Certain Financial Covenants

     104  

SECTION 6.08. Transactions with Affiliates

     104  

SECTION 6.09. Lines of Business

     105  

SECTION 6.10. No Further Negative Pledge

     105  

SECTION 6.11. Modifications of Longer-Term Documents

     105  

SECTION 6.12. Prepayments of Longer-Term Indebtedness

     106  

SECTION 6.13. SBIC Guarantee

     106   ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE
ADMINISTRATIVE AGENT    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Notices; Electronic Communications

     113  

SECTION 9.02. Waivers; Amendments

     115  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     118  

SECTION 9.04. Successors and Assigns

     120  

SECTION 9.05. Survival

     126  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     126  

SECTION 9.07. Severability

     127  

SECTION 9.08. Right of Setoff

     127  

SECTION 9.09. Governing Law; Jurisdiction; Etc.

     127  

SECTION 9.10. WAIVER OF JURY TRIAL

     128  

SECTION 9.11. Judgment Currency

     128  

SECTION 9.12. Headings

     129  

SECTION 9.13. Treatment of Certain Information; Confidentiality

     129  

SECTION 9.14. USA PATRIOT Act

     130  

SECTION 9.15. Existing Credit Agreement; Effectiveness of Amendment and
Restatement

     130  

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     131  

SECTION 9.17. German Bank Separation Act

     131  

 

(iii)



--------------------------------------------------------------------------------

SCHEDULE I    -    Commitments SCHEDULE II    -    Material Agreements and Liens
SCHEDULE III    -    Litigation SCHEDULE IV    -    Investments SCHEDULE V    -
   Transactions with Affiliates SCHEDULE VI    -    Moody’s Industry
Classification Group List SCHEDULE 3.12(a)    -    Subsidiaries SCHEDULE 2.05   
-    Existing Letters of Credit SCHEDULE 6.01(j)    -    Existing Indebtedness

EXHIBIT A    -    Form of Assignment and Assumption EXHIBIT B    -    Guarantee
and Security Agreement EXHIBIT C    -    Form of Borrowing Base Certificate
EXHIBIT D    -    Form of Perfection Certificate EXHIBIT E-1    -    Form of
Foreign Lender U.S. Tax Compliance Certificate       (Foreign Lenders
Non-Partnerships) EXHIBIT E-2    -    Form of Foreign Lender U.S. Tax Compliance
Certificate       (Foreign Participants Non-Partnerships) EXHIBIT E-3    -   
Form of Foreign Lender U.S. Tax Compliance Certificate       (Foreign
Participants Partnerships) EXHIBIT E-4    -    Form of Foreign Lender U.S. Tax
Compliance Certificate       (Foreign Lenders Partnerships)

 

(iv)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as
of March 13, 2013, as amended and restated as of March 27, 2014, as further
amended and restated as of February 19, 2016 (this “Agreement”), among BLACKROCK
CAPITAL INVESTMENT CORPORATION, the LENDERS party hereto, CITIBANK, N.A., as
Administrative Agent, and BANK OF MONTREAL, CHICAGO BRANCH, as Syndication
Agent.

PRELIMINARY STATEMENT:

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), certain of the
Lenders and the Administrative Agent are party to the Amended and Restated
Senior Secured Revolving Credit Agreement dated as of March 13, 2013, as amended
and restated as of March 27, 2014, as further amended as of March 6, 2015 (as
further amended, supplemented or otherwise modified prior to the Effective Date,
the “Existing Credit Agreement”). The Borrower has requested that the “Lenders”
under the Existing Credit Agreement agree to amend and restate the Existing
Credit Agreement in the form hereof. The Lenders party hereto are willing to
amend and restate the Existing Credit Agreement in the form hereof and to extend
credit to the Borrower pursuant hereto, in each case on the terms and subject to
the conditions herein set forth.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2018 Notes” means the Borrower’s 5.50% Convertible Senior Notes due 2018.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affected Currency” has the meaning assigned to such term in Section 2.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor, directly or
indirectly, in the ordinary course of business.

“Affiliate Agreements” means collectively, (a) the Investment Management
Agreement, dated as of March 6, 2015, between the Borrower and BlackRock
Advisors, and (b) the Administration Agreement, dated as of August 4, 2005,
between the Borrower and BlackRock Financial Management, Inc.

“Agent Parties” shall have the meaning assigned to such term in Section 9.01(c).

“Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling,
Canadian Dollars, and, with the agreement of each Multicurrency Lender, any
other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market, or in the case of CAD, the
relevant local market for obtaining quotations, (b) such Foreign Currency (other
than CAD) is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder and/or to permit the Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained and is in full force and effect.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for such day for
a deposit in Dollars with a maturity of one month plus 1%. For purposes of
clause (c) of this defined term, the LIBO Rate used to determine the Adjusted
LIBO Rate on any day shall be based on the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen or, in the
event such rate does not appear on such page or any successor or substitute page
or otherwise on such screen, then as provided in the last

 

- 2 -



--------------------------------------------------------------------------------

sentence of the definition of the term “LIBO Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to such day, as LIBOR for deposits
denominated in Dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change, as the case may be.

“Anti-Corruption Laws” means all laws, treaties, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.

“Anti-Terrorism Laws” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority related to terrorism
financing, economic sanctions or money laundering, including: 18 U.S.C. §§ 1956
and 1957; The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the USA PATRIOT Act, and their implementing
regulations; the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended),
the International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment, subject to adjustment as required to give effect to any
reallocation of Dollar LC Exposure or Dollar Swingline Exposure made pursuant to
Section 2.19(a)(iv). If all the Dollar Commitments have terminated or expired,
the Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”)
shall exist (regardless of when it occurred), then the “Applicable Financial
Statements” as at said date means the Applicable Financial Statements in effect
immediately prior to such delivery until such time as the Pre-existing MAC shall
no longer exist.

“Applicable Margin” means: (a) if the Borrowing Base (as of the most recently
delivered Borrowing Base Certificate) is equal to or greater than 1.85 times the
Combined Debt Amount (as of the most recently delivered Borrowing Base
Certificate), (i) with respect to any ABR Loan, 0.75% per annum, and (ii) with
respect to any Eurocurrency Loan, 1.75% per annum and (b) if the Borrowing Base
(as of the most recently delivered Borrowing Base Certificate) is less than 1.85
times the Combined Debt Amount (as of the most recently delivered Borrowing Base
Certificate), (i) with respect to any ABR Loan, 1.00% per annum, and (ii) with
respect to any Eurocurrency Loan, 2.00% per annum. Any change in the Applicable
Margin due to a change in the ratio of the Borrowing Base to the Combined Debt
Amount as set forth in any Borrowing Base

 

- 3 -



--------------------------------------------------------------------------------

Certificate shall be effective from and including the day immediately succeeding
the date of delivery of such Borrowing Base Certificate; provided that (x) if
any Borrowing Base Certificate has not been delivered in accordance with Section
5.01(d), then from and including the day immediately succeeding the date on
which such Borrowing Base Certificate was required to be delivered, the
Applicable Margin shall be the Applicable Margin set forth in clause (b) above,
to and including the date on which the required Borrowing Base Certificate is
delivered and (y) at any time that an Event of Default has occurred and is
continuing to but excluding the date on which such Event of Default shall cease
to be continuing, the Applicable Margin shall be the Applicable Margin set forth
in clause (b) above.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment, subject to adjustment as
required to give effect to any reallocation of Multicurrency LC Exposure or
Multicurrency Swingline Exposure made pursuant to Section 2.19(a)(iv). If all
the Multicurrency Commitments have terminated or expired, the Applicable
Multicurrency Percentages shall be determined based upon the Multicurrency
Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm (a) designated by the Borrower in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such firm has been approved by the Borrower
for purposes of assisting the Board of Directors of the Borrower in making
valuations of portfolio assets to determine the Borrower’s compliance with the
applicable provisions of the Investment Company Act) and (b) approved by the
Administrative Agent. It is understood and agreed that, so long as the same are
Independent third-party appraisal firms approved by the Board of Directors of
the Borrower, BRG Capstone Valuation Services, CBIZ, Duff & Phelps, Houlihan
Lokey, Murray, Devine & Company and Valuation Research Corporation shall be
deemed to be Approved Third-Party Appraisers.

“Arrangers” means Citigroup Global Markets Inc. and BMO Capital Markets.

“Asset Coverage Ratio” means, at any time, the ratio, determined on a
consolidated basis, without duplication, in accordance with GAAP, of (a) the
Value of total assets of the Borrower and its Subsidiaries at such time, less
all liabilities (other than Indebtedness hereunder and any other Indebtedness)
of the Borrower and its Subsidiaries at such time, to (b) the aggregate amount
of Indebtedness of the Borrower and its Subsidiaries at such time.

 

- 4 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) with respect to (i) the Commitments of
Non-Extending Lenders, the Existing Commitment Termination Date, and
(ii) Swingline Loans, Letters of Credit and the Commitments of Extending
Lenders, the Commitment Termination Date and (b) the date of termination of the
Commitments in full.

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“BlackRock Advisors” means BlackRock Advisors, LLC, a Delaware limited liability
company.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means BlackRock Capital Investment Corporation, a Delaware
corporation.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period or
(c) a Swingline Loan.

 

- 5 -



--------------------------------------------------------------------------------

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

“CAD” denotes the lawful currency of Canada.

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

 

- 6 -



--------------------------------------------------------------------------------

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency; provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; and

(d) fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) a bank or broker-dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include the amount of any such investment representing
more than 10% of total assets of the Obligors in any single issuer; and (iv) in
no event shall Cash Equivalents include any obligation that is not denominated
in Dollars or an Agreed Foreign Currency.

“CDOR Rate” means, with respect to any Interest Period, the average rate for
bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; the “CAD Screen Rate”) at
or about 11:00 a.m. (Toronto, Ontario time) on the date that is two Business
Days prior to the commencement of such Interest Period.

 

- 7 -



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower or (b) occupation of a majority of the
seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither (i) nominated by the requisite members of the Board of
Directors of the Borrower nor (ii) appointed or approved by a majority of the
directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Citibank” means Citibank, N.A.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans, Dollar Swingline Loans or Multicurrency
Swingline Loans; when used in reference to any Lender, refers to whether such
Lender is a Dollar Lender or a Multicurrency Lender; and, when used in reference
to any Commitment, refers to whether such Commitment is a Dollar Commitment or
Multicurrency Commitment. The “Class” of a Letter of Credit refers to whether
such Letter of Credit is a Dollar Letter of Credit or a Multicurrency Letter of
Credit.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Collateral and Guarantee Requirement” means, at any time, the requirements
that:

(a) the Administrative Agent shall have received from each Obligor (i) either
(x) a counterpart of the Guarantee and Security Agreement duly executed and
delivered on behalf of such Obligor or (y) in the case of any Person that
becomes an Obligor after the Original Effective Date, a supplement to the
Guarantee and Security Agreement, in the form specified therein, duly executed
and delivered on behalf of such Obligor and (ii) with respect to any Obligor
that directly owns Equity Interests of a Foreign Subsidiary, a counterpart of
each Foreign Pledge Agreement that the Administrative Agent determines, based on
the advice of counsel, to be necessary or advisable in connection with the
pledge of, or the granting of security interests in, Equity Interests of such
Foreign Subsidiary, in each case duly executed and delivered on behalf of such
Obligor and such Foreign Subsidiary;

(b) all outstanding Equity Interests of the Borrower and each Subsidiary and all
other Equity Interests, in each case owned by or on behalf of any Obligor, shall
have been pledged pursuant to the Guarantee and Security Agreement or a Foreign
Pledge Agreement (except that the Obligors shall not be required to pledge more
than 65% of the outstanding voting Equity Interests of any Foreign Subsidiary
that is not an Obligor) and, unless and for so long as prohibited by applicable
law or regulation, the Administrative Agent shall have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(c) all Indebtedness of the Borrower and each Subsidiary that is owing to any
Obligor shall have been pledged pursuant to the Guarantee and Security Agreement
and, to the extent the principal amount of such Indebtedness exceeds $5,000,000,
shall be evidenced by a promissory note and, unless and for so long as
prohibited by applicable law or regulation, the Administrative Agent shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Guarantee and Security Agreement and the Foreign Pledge Agreements and
perfect such Liens to the extent required by, and with the priority required by,
the Guarantee and Security Agreement and the Foreign Pledge Agreements, shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or recording;

 

- 9 -



--------------------------------------------------------------------------------

(e) each Obligor shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder; and

(f) within 30 days after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its discretion),
deliver to the Administrative Agent a signed copy of a customary legal opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Obligors reasonably acceptable to the Administrative Agent as to such
matters set forth in this definition as the Administrative Agent may reasonably
request (excluding, in any event, as to the priority of any Liens).

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Liens under the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof).

“Combined Debt Amount” means, as of any date, (a) the aggregate amount of all
Commitments as of such date (or, if greater, the Revolving Credit Exposures of
all Lenders as of such date) plus (b) the aggregate amount of outstanding
Designated Indebtedness (as such term is defined in the Guarantee and Security
Agreement) as of such date and, without duplication, the aggregate amount of
unused commitments as of such date under any such Designated Indebtedness.

“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Termination Date” means June 5, 2021.

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

“Communications” shall have the meaning assigned to such term in Section
9.01(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consultation Notice” has the meaning assigned to such term in Section 9.17.

 

- 10 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt” means (a) the 2018 Notes and (b) unsecured Indebtedness of
the Borrower that is (i) convertible into Equity Interests of the Borrower
and/or settled through any combination of Equity Interests and the payment of
Cash (which may be guaranteed by any or all of the Subsidiary Guarantors) and
(ii) determined by the Borrower in good faith to be incurred pursuant to
documentation containing terms customary for convertible debt securities issued
in the capital markets at the time of incurrence.

“Covered Debt Amount” means, on any date, the sum of (a) all of the Revolving
Credit Exposures of all Lenders on such date plus (b) the aggregate amount of
Other Covered Indebtedness on such date minus (c) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k).

“Currency” means Dollars or any Foreign Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
(d) has, or has a direct or indirect Parent Company that has, (i) become the
subject to any Bankruptcy Event, or (ii) had appointed for it a receiver,

 

- 11 -



--------------------------------------------------------------------------------

custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that for the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or (ii) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Governmental Authority under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in any such case where such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (e) has, or has a direct or indirect
Parent Company that has, become the subject of a Bail-In Action; provided
further that in each case, neither the reallocation of funding obligations
provided for in Section 2.19(a)(iv) as a result of a Lender’s status as a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will, by themselves, cause the relevant
Defaulting Lender to become a Non-Defaulting Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Determination Date” means, with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Issuer was or is,
as applicable, required to deliver a notice of non-renewal with respect to such
Letter of Credit, and (z) the first Business Day of each calendar month,
commencing on the first Business Day following the issuance of such Letter of
Credit and (ii) such other date determined by the Administrative Agent in its
sole discretion.

“Determining Party” has the meaning assigned to such term in Section 9.03(a).

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule III.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Dollar Loans, and to acquire
participations in Dollar Letters of Credit and Dollar Swingline Loans,
denominated in Dollars hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Dollar Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Dollar Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments on the Effective Date is $0.

 

- 12 -



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination, (i) with respect to
matters other than Letters of Credit, (x) for any amount denominated in Dollars,
such amount and (y) for any amount denominated in a Foreign Currency, the amount
converted into Dollars using the 12:00 noon (New York City time) OANDA Rate for
such Foreign Currency on such day or, if such day is not a Business Day, on the
immediately preceding Business Day and (ii) with respect to the Letters of
Credit issued (x) in Dollars, such amount on any Determination Date and (y) in a
Foreign Currency, the amount converted into Dollars using the 12:00 noon (New
York City time) OANDA Rate for such Foreign Currency on such Determination Date
or, if such day is not a Business Day, on the immediately preceding Business
Day.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.

“Dollar Lenders” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Loan made pursuant to Section 2.01(a).

“Dollar Swingline Loan” means a Swingline Loan that is made under the Dollar
Commitments.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

- 13 -



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
presence, management or release of Hazardous Materials or to health and safety
matters.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to: (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, excluding, in each case, Convertible Debt.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is or, within the six-year
period immediately preceding the Effective Date, was treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA

 

- 14 -



--------------------------------------------------------------------------------

of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) a determination that any Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code); (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability on the Borrower or any ERISA
Affiliate or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA or in endangered or critical
status within the meaning of Section 305 of ERISA; (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
defined in Section 406 of ERISA) with respect to which the Borrower or any of
its ERISA Affiliates is a “disqualified person” (as defined in Section 4975 of
the Code) or a “party in interest” (as defined in Section 3(14) of ERISA) or
could otherwise be liable; or (j) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Borrower or any
of its ERISA Affiliates.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the single currency of the Participating Member States of the
European Union as constituted by the Treaty on European Union and as referred to
in the legislation of the European Union relating to the European Monetary
Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Convertible Debt” means the 2018 Notes and any Specified Convertible
Notes.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for

 

- 15 -



--------------------------------------------------------------------------------

the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b) or 9.02(d)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.16(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Commitment Termination Date” means February 19, 2020.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Existing Letters of Credit” means letters of credit outstanding under the
Existing Credit Agreement on and as of the Effective Date.

“Existing Maturity Date” means February 19, 2021.

“Extended Loan” means Syndicated Loans made by an Extending Lender.

“Extending Lender” means (a) each Lender that has agreed to extend its
Commitment pursuant to the Second Amendment, (b) each Non-Extending Lender that
has agreed after the Second Amendment Effective Date to become an “Extending
Lender” hereunder (which agreement shall be in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent), (c) any Assuming
Lender that becomes a party hereto on or after the Second Amendment Effective
Date and (d) any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption that provides for it to assume a Commitment or to
acquire Revolving Credit Exposure from any such Extending Lender, as applicable;
in each case, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or otherwise in accordance with the
terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate determined in accordance with this definition is
below zero, the Federal Fund Effective Rate shall be deemed to be zero.

 

- 16 -



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

“Fitch” means Fitch Ratings, Ltd. or any successor thereto.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
applicable clause of the definition of the term “Dollar Equivalent”.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Dollar
Percentage and/or Applicable Multicurrency Percentage of the outstanding LC
Exposure with respect to Letters of Credit of the applicable Class issued by the
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders of the applicable
Class or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Dollar
Percentage and/or Applicable Multicurrency Percentage of outstanding Swingline
Loans of the applicable Class made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders of the applicable Class.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GBSA” has the meaning assigned to such term in Section 9.17.

 

- 17 -



--------------------------------------------------------------------------------

“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.17.

“GBSA Lender” has the meaning assigned to such term in Section 9.17.

“GBSA Notice” has the meaning assigned to such term in Section 9.17.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee and Security Agreement” means the Guarantee and Security Agreement
dated as of December 6, 2006 and amended and restated as of the Original
Effective Date, attached as Exhibit B, between the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each “Financing Agent” and “Designated
Indebtedness Holder” (as each such term is defined in the Guarantee and Security
Agreement) from time to time party thereto, and the Collateral Agent, as the
same shall be modified and supplemented and in effect from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08, is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances; and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

- 18 -



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary of the Borrower having an aggregate
asset value, together with its Subsidiaries on a consolidated basis, not in
excess of $2,500,000 that is designated as an Immaterial Subsidiary by the
Borrower in writing to the Administrative Agent from time to time (it being
understood that the Borrower may at any time change any such designation (and
shall provide the Administrative Agent with notice of any such change in
designation)); provided that (x) the aggregate assets of such Immaterial
Subsidiaries and their Subsidiaries (on a consolidated basis), as of the date of
the most recent balance sheet required to be delivered pursuant to Section 5.01,
collectively, do not exceed an amount equal to 3.0% of the consolidated assets
of the Borrower and its Subsidiaries as of such date and (y) at the time of any
such designation, no Default or Event of Default shall have occurred and be
continuing. If, as of the date of the most recent balance sheet required to be
delivered pursuant to Section 5.01, the aggregate assets of such Immaterial
Subsidiaries and their Subsidiaries, collectively, exceed 3.0% of the
consolidated assets of the Borrower and its Subsidiaries as of such date, then,
from and after the 15th day after the date of the delivery of such financial
statements pursuant hereto, one or more of such Subsidiaries to be selected by
the Borrower shall for all purposes of this Agreement no longer be deemed to be
Immaterial Subsidiaries until such excess shall have been eliminated (and notice
of such selection shall be delivered to the Administrative Agent).

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

- 19 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

“Independent Valuation Provider” has the meaning assigned to such term in
Section 5.12(c)(i).

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders, and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.

“Initial Termination Date” has the meaning assigned to such term in
Section 9.17.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date or Existing Maturity Date, as applicable, with respect to such
Loan, a period of less than one month’s duration commencing on the date of such
Loan or Borrowing and ending on the Maturity Date or Existing Maturity Date, as
applicable, with respect to such Loan, as specified in the applicable Borrowing
Request or Interest Election Request; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such

 

- 20 -



--------------------------------------------------------------------------------

Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period (other than an Interest Period pertaining to a Eurocurrency
Borrowing denominated in a Foreign Currency that ends on the Maturity Date or
Existing Maturity Date, as applicable, with respect to such Loan that is
permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the report of the Borrower to the SEC on Form 10-K
for the fiscal year ended December 31, 2014, including any amendments, changes,
supplements or modifications thereto; provided that any amendment, change,
supplement or modification thereto that (a) is, or could reasonably be expected
to be, material and adverse to the Lenders and (b) was effected without the
prior written consent of the Administrative Agent (with the approval of the
Required Lenders) shall be deemed excluded from the definition of “Investment
Policies” for purposes of this Agreement.

“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, Citibank may designate any of its affiliates as the “Issuing
Bank” for purposes of such Letter of Credit.

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

- 21 -



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure, in each case at such time.

“Lender Parties” means, collectively, the Lenders and the Issuing Bank.

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
The Existing Letters of Credit shall be deemed to be issued pursuant to this
Agreement on the Effective Date and shall be considered Letters of Credit
hereunder.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in (a) any Currency (other than CAD), the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as LIBOR for deposits denominated in such
Currency with a maturity comparable to such Interest Period and (b) CAD, the CAD
Screen Rate. In the event that such rate for any Currency other than CAD does
not appear on such page (or on any successor or substitute page on such screen
or otherwise on such screen), the “LIBO Rate” for such Interest Period shall be
determined by reference to such other comparable publicly available service for
displaying interest rates applicable to deposits denominated in such Currency in
the London interbank market as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which deposits
in such Currency in the amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, if the LIBO
Rate determined in accordance with this definition is below zero, the LIBO Rate
shall be deemed to be zero.

“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market (or, in the
case of English Pounds Sterling, in the eurocurrency market).

 

- 22 -



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (b) the rights or remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower and its Subsidiaries in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower and the
Subsidiaries would be required to pay if such Hedging Agreement were terminated
at such time.

“Maturity Date” means June 5, 2022.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

- 23 -



--------------------------------------------------------------------------------

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Multicurrency Loans,
and to acquire participations in Multicurrency Letters of Credit and
Multicurrency Swingline Loans, denominated in Dollars and, in the case of
Syndicated Multicurrency Loans and Multicurrency Letters of Credit, in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Multicurrency Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Multicurrency Commitment, as applicable. The aggregate amount of the Lenders’
Multicurrency Commitments on the Effective Date is $440,000,000.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

“Multicurrency Lenders” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Loan made pursuant to Section 2.01(b).

“Multicurrency Swingline Loan” means a Swingline Loan that is made under the
Multicurrency Commitments.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-Extended Loan” means Syndicated Loans made by a Non-Extending Lender.

 

- 24 -



--------------------------------------------------------------------------------

“Non-Extending Lender” means any Lender that is not an Extending Lender, and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Commitment or to acquire Revolving
Credit Exposure from any such Non-Extending Lender in which such assignee
elected not to extend the maturity of any such Commitments so assigned; in each
case, other than any such Person that ceases to be a party hereto pursuant to
any Assignment and Assumption or otherwise in accordance with the terms hereof.

“OANDA Rate” means, means on any day, with respect to any currency, the rate at
which such currency may be exchanged into another currency, which shall be the
“Historical Exchange Rate” on the immediately prior day as determined by OANDA
Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory; provided, that, if at the time of the
determination of such rate, no such rate is being quoted, the Administrative
Agent may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Original Effective Date” means March 13, 2013.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness, Unsecured Shorter-Term
Indebtedness, Excluded Convertible Debt and any Permitted SBIC Guarantee that
has become not contingent or any guarantee by any Obligor of Indebtedness of an
SBIC Subsidiary and that is not limited in recourse to such Obligor; provided,
that the aggregate principal amount of any Excluded Convertible Debt shall be
excluded from Other Covered Indebtedness until the date that is nine months
prior to the maturity of such Excluded Convertible Debt (the “Excluded
Convertible Debt Trigger Date”), at which time the aggregate principal amount of
such Excluded Convertible Debt shall be included in Other Covered Indebtedness
in accordance with the following schedule: (i) on the applicable Excluded
Convertible Debt Trigger Date, 10% of such aggregate principal amount; and
(ii) on each monthly anniversary following the applicable Excluded Convertible
Debt Trigger Date, an additional 10% of such aggregate principal amount.

 

- 25 -



--------------------------------------------------------------------------------

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of such Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Investment Policies; provided that such Indebtedness does
not arise in connection with the purchase of Portfolio Investments other than
Cash Equivalents and U.S. Government Securities and (c) Indebtedness in respect
of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII.

“Other Secured Indebtedness” means Secured Longer-Term Indebtedness (or any
Indebtedness that constituted Secured Longer-Term Indebtedness at the time it
was designated as Designated Indebtedness under the Guaranty and Security
Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18, Section 2.19 or Section 9.02(d)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant Register” has the meaning assigned to such term in Section 9.04(h).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Permitted Board-Approved Affiliate Transaction” means any transaction between
the Borrower or any of its Subsidiaries, on the one hand, and any Affiliate of
the Borrower, on the other hand (including any amendment, modification,
supplement or waiver of an Affiliate Agreement), that (a) has been approved by a
majority of the independent directors of the Board of Directors of the Borrower
and (b) has been consented to by the Administrative Agent (such consent not to
be unreasonably withheld or delayed).

 

- 26 -



--------------------------------------------------------------------------------

“Permitted Convertible Note Hedge” means one or more call options, capped call
options, call spread options or similar option transactions purchased by the
Borrower to hedge its exposure with respect to the issuance and delivery of its
obligations upon conversion of Convertible Debt permitted by Section 6.01(i).

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause (l)
of Article VII; (g) customary rights of setoff and liens upon (i) deposits of
cash in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; (i) Liens in favor of any
escrow agent solely on and in respect of any cash earnest money deposits made by
any Obligor in connection with any letter of intent or purchase agreement (to
the extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder); (j) precautionary Liens, and filings of financing
statements under the Uniform Commercial Code, covering assets sold or
contributed to any Person not prohibited hereunder; and (k) Liens incurred in
connection with any Hedging Agreement entered into with a Lender (or an
Affiliate of a Lender) in the ordinary course of business and not for
speculative purposes.

 

- 27 -



--------------------------------------------------------------------------------

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Borrower thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that it shall be a breach
of Section 6.13 if any such event or condition giving rise to such recourse
occurs).

“Permitted Warrant” means any warrant or warrants to purchase Equity Interests
of the Borrower issued by the Borrower substantially concurrently with a call
spread option or similar option transaction of which a Permitted Convertible
Note Hedge comprised a part.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is or within
the six-year period immediately preceding the Effective Date, was, (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01(c).

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.

“Quoted Investments” means Investments that are “Level 1” investments as defined
under Accounting Standards Codification 820 in accordance with GAAP.

“Rating Agency” means each of Fitch, Moody’s and S&P.

 

- 28 -



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender (c) the Issuing
Bank and (d) the Swingline Lender, as applicable.

“Register” has the meaning set forth in Section 9.04(c).

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board (or any successor), as the same may be modified and supplemented and
in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Repayment Date” means (a) in respect of the Non-Extended Loans and
Non-Extending Lenders, each of (i) March 19, 2020, and the 19th day of each
subsequent calendar month prior to the Existing Maturity Date and (ii) the
Existing Maturity Date and (b) in respect of the Extended Loans and Extending
Lenders, each of (i) July 5, 2021, and the fifth day of each subsequent calendar
month prior to the Maturity Date and (ii) the Maturity Date.

“Required Lenders” means, at any time, Lenders having outstanding Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the aggregate outstanding amount of the total Revolving Credit Exposures and
unused Commitments at such time. The Required Lenders of a Class (which shall
include the terms “Required Dollar Lenders” and “Required Multicurrency
Lenders”) means Lenders having Revolving Credit Exposures and/or unused
Commitments of such Class representing more than 50% of the sum of the total
outstanding Revolving Credit Exposures and/or unused Commitments of such
Class at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure, in each case at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Loans, (b) its LC Exposure and (c) its Swingline Exposure, in each
case at such time made or incurred under the Dollar Commitments.

 

- 29 -



--------------------------------------------------------------------------------

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Loans, (b) its LC Exposure and (c) its Swingline Exposure, in each
case at such time made or incurred under the Multicurrency Commitments.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means S&P Global Ratings, or any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is, or the
government of which is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is the subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, the European Union, the
United Nations and Her Majesty’s Treasury, (b) any Person operating, organized
or resident in a Sanctioned Country, (c) any Person that is publicly identified
as prohibited from doing business with the United States under the International
Emergency Economic Powers Act, the Trading With the Enemy Act or (d) any Person
owned or controlled by any such Person.

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government, including those administered by OFAC or the U.S. Department of
State, the European Union, the United Nations and Her Majesty’s Treasury.

“SBA” means the United States Small Business Administration.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary in connection with its incurrence of
SBA Indebtedness; provided that such contribution is permitted by Section
6.03(d).

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its Equity Interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) no Obligor has any obligation to maintain or preserve such Subsidiary’s
financial condition or cause such

 

- 30 -



--------------------------------------------------------------------------------

entity to achieve certain levels of operating results. Any such designation by
the Borrower shall be effected pursuant to a certificate of a Financial Officer
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

“SEC” means the Securities and Exchange Commission.

“Second Amendment” means the Second Amendment dated as of June 5, 2017, to this
Agreement.

“Second Amendment Effective Date” means the “Amendment Effective Date”, as
defined in the Second Amendment.

“Second Currency” has the meaning assigned to such term in Section 9.11.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of the Borrower (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no scheduled principal payments prior to,
and a final maturity date not earlier than, six months after the Maturity Date,
(b) in the Borrower’s good faith judgment, is incurred pursuant to documentation
that is substantially comparable to market terms for substantially similar debt
of other similarly situated borrowers (other than financial covenants, covenants
regarding the borrowing base, if any, and portfolio valuations, and events of
default which shall be no more restrictive upon the Borrower and its
Subsidiaries than those set forth in this Agreement) and (c) is not secured by
any assets of any Obligor other than pursuant to the Security Documents and the
holders of which have agreed, in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents; provided that, notwithstanding the foregoing, the
following shall be included as “Secured Longer-Term Indebtedness” despite the
fact that the maturity dates are less than six months after the Maturity Date
(so long as all other requirements of this definition are met): (i) the
Borrower’s Senior Secured Term Loan due May 31, 2018, as extended from time to
time, and (ii) the Borrower’s 6.60% Senior Secured Notes due January 18, 2018.

“Secured Obligations” has the meaning assigned to such term in the Guaranty and
Security Agreement.

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any Subsidiary that is secured by any assets of any Obligor and
that does not constitute Secured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Secured Shorter-Term Indebtedness” pursuant
to Section 6.11(a); provided that, notwithstanding the foregoing, the following
shall not constitute “Secured Shorter-Term Indebtedness”: (i) the Borrower’s
Senior Secured Term Loan due May 31, 2018, as extended from time to time, and
(ii) the Borrower’s 6.60% Senior Secured Notes due January 18, 2018, in each
case, except as provided in the proviso in the definition of “Secured
Longer-Term Indebtedness”.

 

- 31 -



--------------------------------------------------------------------------------

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered on
or after December 6, 2006 by any of the Obligors pursuant to the Guarantee and
Security Agreement or otherwise providing or relating to any collateral security
for any of the Secured Obligations under the Guarantee and Security Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Borrower and its
Subsidiaries at such date.

“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments or cash or Cash Equivalents, which engages in
no material activities other than in connection with the purchase or financing
of such assets and other Investments and which is designated by the Borrower (as
provided below) as an SPE Subsidiary,

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(b) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable in any material respect to
such Obligor than those that could reasonably be obtained at the time from
Persons that are not Affiliates of any Obligor, other than fees payable in the
ordinary course of business in connection with servicing receivables or
financial assets and

(c) to which no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results, other than pursuant to Standard Securitization Undertakings.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

 

- 32 -



--------------------------------------------------------------------------------

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Specified Convertible Notes” means Convertible Debt of the Borrower (i) that is
issued on or prior to the date that is six months after the Second Amendment
Effective Date, (ii) that has no amortization prior to, and a final maturity not
earlier than, five years from the date such Convertible Debt is issued,
(iii) that would not constitute Unsecured Longer-Term Indebtedness absent the
proviso to such term and (iv) in an aggregate principal amount at any time
outstanding not in excess of $150,000,000.

“Specified Currency” has the meaning assigned to such term in Section 9.11.

“Specified Debt” means any portion of unsecured Indebtedness of the Borrower
described in clause (a) or (b) of the definition of Indebtedness incurred or
assumed from and after the Effective Date that (i) matures or comes due more
than six months after the Maturity Date, (ii) is not required to be prepaid,
redeemed or purchased by the Borrower or any of its Subsidiaries at any time on
or before the date six months after the Maturity Date (except for regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness), (iii) cannot be accelerated in circumstances that would not
constitute an Event of Default, (iv) is accounted for by the Borrower on a fair
value basis pursuant to Financial Accounting Standard No. 159 or by application
of Financial Accounting Standard No. 14l(R) and (v) the Borrower elects to treat
as Specified Debt; provided that the Borrower shall not be permitted to revoke
or rescind any such election.

“Specified Place” has the meaning assigned to such term in Section 9.11.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations.

 

- 33 -



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include (i) any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP as in effect on the date of determination
hereunder, consolidated on the financial statements of the Borrower and its
Subsidiaries, (ii) any Person that now or hereafter constitutes an Investment
held by any Obligor in the ordinary course of business and that is not, under
GAAP as in effect on the date hereof, consolidated on the financial statements
of the Borrower and its Subsidiaries or (iii) any Person that constitutes an
Investment held by any Obligor in the ordinary course of business and that is
not, under GAAP as in effect on the date of any Obligor’s acquisition of such
Investment, consolidated on the financial statements of the Borrower and its
Subsidiaries (notwithstanding that any such Person described in the preceding
clause (ii) or (iii) is subsequently required to be consolidated on the
financial statements of the Borrower as a result of any change in GAAP (or any
change in the application or interpretation of GAAP by the Borrower’s auditors)
after the date hereof or the date of the Borrower’s investment in such Person,
as the case may be), in each case other than any such Person which the Borrower
has caused to become a Subsidiary Guarantor; provided that (A) any such
Investment that is required to be consolidated for purposes of measuring
compliance with the Investment Company Act or any other applicable requirement
of law will be consolidated for purposes of such measure, (but not, for the
avoidance of doubt, for purposes of measuring compliance with any provision of
Article VI hereof, other than with respect to the test set forth in Section
6.07(b)(ii) hereof), and (B) any Person that is deemed to not be a “Subsidiary”
pursuant to the preceding clause (ii) or (iii) shall be treated as a Subsidiary
for purposes of the financial statement delivery requirements set forth in
Section 5.01(a) and (b), if required under GAAP at the time, but for no other
purposes of this Agreement. Unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.

 

- 34 -



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

“Swingline Lender” means Citibank, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans constituting a Borrowing, made pursuant to Section 2.01.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents, (b) the borrowing of Loans,
(c) the use of the proceeds thereof and (d) the issuance (or deemed issuance) of
Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” means Investments other than Quoted Investments.

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower
(which may be Guaranteed by Subsidiary Guarantors) that (a) has no scheduled
principal payments prior to, and a final maturity date not earlier than, six
months after the Maturity Date, (b) except with respect to Convertible Debt, in
the Borrower’s good faith judgment, is incurred pursuant to documentation
containing (i) covenants and events of default that are not materially more
restrictive on the Borrower and its Subsidiaries than

 

- 35 -



--------------------------------------------------------------------------------

those set forth in this Agreement and the other Loan Documents or (ii) terms
(including interest, amortization, covenants and events of default) that are
substantially comparable to market terms for substantially comparable debt of
similarly situated borrowers and (c) is not secured by any assets of any
Obligor; provided that, notwithstanding the foregoing, the Excluded Convertible
Debt shall continue to be deemed Unsecured Longer-Term Indebtedness despite the
fact that the maturity date of the Excluded Convertible Debt is less than six
months after the Maturity Date (so long as all other requirements of this
definition are met).

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness
(including Unsecured Longer-Term Indebtedness modified as permitted hereunder)
and (b) any Indebtedness that is designated as “Unsecured Shorter-Term
Indebtedness” pursuant to Section 6.11(a); provided that, notwithstanding the
foregoing, “Unsecured Shorter-Term Indebtedness” shall not include the Excluded
Convertible Debt.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the
United States the obligations of which are backed by the full faith and credit
of the United States and in the form of conventional bills, bonds, and notes.

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an “ABR Loan”)
or by Class and Type (e.g., a “Syndicated Multicurrency Eurocurrency Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Borrowing” or “Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or
by Class and Type (e.g., a “Syndicated Dollar ABR Borrowing” or “Syndicated
Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, renewed, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, amendments and
restatements, renewals, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. The Borrower
covenants and agrees with the Lenders that whether or not the Borrower may at
any time adopt Financial Accounting Standard No. 159 (or successor standard
solely as such successor standard relates to fair valuing liabilities) or
accounts for liabilities acquired in an acquisition on a fair value basis
pursuant to Financial Accounting Standard No. 141(R) (or successor standard
solely as such successor standard relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 (or such successor standard solely as such successor
standard relates to fair valuing liabilities) or, in the case of assets or
liabilities acquired in an acquisition, Financial Accounting Standard No. 141(R)
(or such successor standard solely as such successor standard relates to fair
valuing liabilities); except in each case that for purposes of calculating
compliance with the financial covenants in Section 6.07 after any such adoption,
or for any period ending after any such adoption, Specified Debt

 

- 37 -



--------------------------------------------------------------------------------

shall be valued as it is valued under Financial Accounting Standard No. 159 (or
successor standard solely as such successor standard relates to fair valuing
liabilities) or Financial Accounting Standard No. 141(R) (or successor standard
solely as such successor standard relates to fair valuing liabilities), as
applicable. For purposes of calculations pursuant to the terms of this
Agreement, GAAP will be deemed to treat operating leases in a manner consistent
with the current treatment under GAAP as in effect on the Effective Date,
notwithstanding any modification or interpretive changes thereto that may occur
hereafter.

SECTION 1.05. Currencies; Currency Equivalents.

(a) Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Effective Date. Except as provided in Section 2.10(b) and the last sentence
of Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).

(b) Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the Effective Date shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes

 

- 38 -



--------------------------------------------------------------------------------

a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change

SECTION 1.06. Treatment of Convertible Debt.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document (a) any settlement in respect of Convertible Debt to the extent made
through the delivery of Equity Interests and/or payment of Cash does not
constitute a Restricted Payment and (b) the conversion of Convertible Debt, the
right of any or all of the holders thereof to trigger and/or settle such
conversion or any triggering and/or settlement thereof or the triggering,
exercise or settlement of any rights by any or all of the holders thereof to
cause the Borrower to repurchase such Convertible Debt shall not (i) constitute
a “scheduled principal payment” for purposes of clause (a) of the definition of
“Unsecured Longer-Term Indebtedness”, and any cash payment made by the Borrower
in respect thereof shall constitute a “regularly scheduled payment, prepayment
or redemption of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness” within the meaning of clause
(a) of Section 6.12 or (ii) constitute an event or condition described in clause
(h) of Article VII.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein:

(a) each Dollar Lender agrees to make Syndicated Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure (excluding, after the Existing Commitment
Termination Date, Non-Extended Loans) of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and

 

- 39 -



--------------------------------------------------------------------------------

(b) each Multicurrency Lender agrees to make Syndicated Loans in Dollars and in
Agreed Foreign Currencies to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Multicurrency Credit Exposure exceeding such
Lender’s Multicurrency Commitment, (ii) the aggregate Revolving Multicurrency
Credit Exposure (excluding, after the Existing Commitment Termination Date,
Non-Extended Loans) of all of the Multicurrency Lenders exceeding the aggregate
Multicurrency Commitments or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect; and

(c) within the foregoing limits, the Borrower may borrow, prepay and reborrow
Syndicated Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a
Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans of
such Class denominated in a single Currency as the Borrower may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. Each Borrowing (whether Eurocurrency, ABR or Swingline)
shall be in an aggregate amount of $1,000,000 or a larger multiple of
$1,000,000; provided that a Syndicated ABR Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class or that is required to finance the reimbursement of an
LC Disbursement of such Class as contemplated by Section 2.05(f). Borrowings of
more than one Class, Currency and Type may be outstanding at the same time;
provided that no more than ten Eurocurrency Borrowings may be outstanding at the
same time.

 

- 40 -



--------------------------------------------------------------------------------

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Syndicated Loans if the Interest
Period requested therefor would end after the Maturity Date or the Existing
Maturity Date, as applicable, with respect to such Loan.

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, not later than 12:00 noon, London time, three Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic mail to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;

(ii) the aggregate amount and Currency of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

- 41 -



--------------------------------------------------------------------------------

(d) Failure to Elect. If no election as to the Class of a Syndicated Borrowing
is specified, then the requested Syndicated Borrowing shall be deemed to be
under the Multicurrency Commitments. If no election as to the Currency of a
Syndicated Borrowing is specified, then the requested Syndicated Borrowing shall
be denominated in Dollars. If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

SECTION 2.04. Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans under the
Dollar Commitment or the Multicurrency Commitment to the Borrower from time to
time during the Availability Period, in Dollars, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans of both Classes exceeding the
Dollar Equivalent of $50,000,000, (ii) the total Revolving Dollar Credit
Exposures exceeding the aggregate Dollar Commitments, (iii) the total Revolving
Multicurrency Credit Exposures exceeding the aggregate Multicurrency Commitments
or (iv) the total Covered Debt Amount exceeding the Borrowing Base then in
effect; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy or electronic mail) not later than 2:00 p.m., New York
City time, on the day of such proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and whether such Swingline Loan
is to be made under the Dollar Commitments or the Multicurrency Commitments. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Administrative Agent (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

- 42 -



--------------------------------------------------------------------------------

(c) Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m.,
New York City time, on any Business Day, require the Lenders of the applicable
Class to acquire participations on such Business Day in all or a portion of the
Swingline Loans of such Class outstanding. Such notice to the Administrative
Agent shall specify the aggregate amount of Swingline Loans in which the
applicable Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each applicable Lender,
specifying in such notice such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of such Swingline Loan
or Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above in this paragraph, to pay to the Administrative
Agent, for account of the Swingline Lender, such Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of such
Swingline Loan or Loans; provided that no Lender shall be required to purchase a
participation in a Swingline Loan pursuant to this Section 2.04(c) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Swingline Loan was made and (y) the Required Lenders
of the respective Class shall have so notified the Swingline Lender in writing
and shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist.

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
Section 2.04(c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
Section 2.04(c) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.04(c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this Section 2.04(c) and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
Section 2.04(c) shall not relieve the Borrower of any default in the payment
thereof.

 

- 43 -



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under either the Dollar Commitments or Multicurrency Commitments, Letters of
Credit denominated in Dollars or (in the case of Letters of Credit under the
Multicurrency Commitments) in any Agreed Foreign Currency for its own account or
the account of any of its Subsidiaries or any Portfolio Company (provided that
the Borrower shall remain primarily liable to the Issuing Bank and the Lenders
hereunder for the payment and reimbursement of all amounts payable in respect of
such Letter of Credit) in such form as is acceptable to the Issuing Bank in its
reasonable determination and for the benefit of such named beneficiary or
beneficiaries as are specified by the Borrower. Letters of Credit issued
hereunder shall constitute utilization of the applicable Commitments up to the
aggregate amount available to be drawn thereunder.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, whether such Letter of Credit is to be issued under the Dollar
Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
aggregate LC Exposure of the Issuing Bank (determined for these purposes without
giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $25,000,000, (ii) the total
Revolving Dollar Credit Exposures (excluding, after the Existing Commitment
Termination Date, Non-Extended Loans) shall not exceed the aggregate Dollar
Commitments, (iii) the total Revolving Multicurrency Credit Exposures
(excluding, after the Existing Commitment Termination Date, Non-Extended Loans)
shall not exceed the aggregate Multicurrency Commitments and (iv) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.

 

- 44 -



--------------------------------------------------------------------------------

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after such renewal or extension, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (ii) the date that is five Business Days prior to the Commitment Termination
Date; provided, however, that any Letter of Credit with a one-year term may,
upon the request of the Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of one
year or less (but not beyond the date that is five Business Days prior to the
Commitment Termination Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed; provided further, however, that a Letter
of Credit may expire after the Commitment Termination Date, subject to the
Borrower’s obligation to cash collateralize such Letter of Credit as provided in
the last paragraph of Section 2.09(a).

(e) Participations. By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments; provided that no
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Required Lenders of the respective Class shall
have so notified the Issuing Bank in writing and shall not have subsequently
determined that the circumstances giving rise to such conditions not being
satisfied no longer exist.

In consideration and in furtherance of the foregoing, each Lender of a
Class hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the Issuing Bank, such Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of each
LC Disbursement made by the Issuing Bank in respect of Letters of Credit of such
Class promptly upon the request of the Issuing Bank at any time from the time of
such LC Disbursement until such LC Disbursement is reimbursed by the Borrower or
at any time after any reimbursement payment is required to be refunded to the
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to

 

- 45 -



--------------------------------------------------------------------------------

the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

To the extent that the Borrower fails to deposit in the Letter of Credit
Collateral Account the amount required by the last paragraph of Section 2.09(a),
as and when so required, in respect of any outstanding Letters of Credit of any
Class, each Lender of such Class hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for deposit in the Letter of Credit Collateral
Account, such Lender’s Applicable Dollar Percentage or Applicable Multicurrency
Percentage, as the case may be, of such amount, promptly upon the request of the
Issuing Bank or the Administrative Agent, and in any event on or prior to the
Commitment Termination Date. Such payment shall be made in the same Currency or
Currencies of the applicable amount or amounts that the Borrower is required to
deposit in the Letter of Credit Collateral Account in respect of any such
outstanding Letter of Credit to pursuant to Section 2.05(k). Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall hold such amount in the Letter of Credit Collateral Account in
accordance with the provisions of Section 2.05(k). Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to paragraph
(f) below, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph shall not constitute a Loan and shall not relieve the Borrower of
its obligation to deposit cash collateral as required by the last paragraph of
Section 2.09(a).

The obligation of the Lenders to fund participations acquired pursuant to this
Section 2.05(e) with respect to Letters of Credit that expire after the
Commitment Termination Date in accordance with Section 2.05(d) shall terminate
on the Commitment Termination Date, subject to compliance with the previous
paragraph.

(f) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 1:00 p.m., New York City time, on (i) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time; provided that, if such LC
Disbursement is not less than

 

- 46 -



--------------------------------------------------------------------------------

$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with a Syndicated ABR Borrowing or a Swingline Loan of the respective
Class in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Syndicated ABR Borrowing or Swingline Loan.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, thereof.

(g) Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of this Agreement,
any Letter of Credit, or any term or provision therein or any other agreement,
application or document or instrument relating to this Agreement, (ii) any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, (iv) payment in good faith by
the Issuing Bank under the Letter of Credit issued by the Issuing Bank against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit and (v) any other act or omission to act or delay of any
kind by any Lender Party (including the Issuing Bank), the Administrative Agent
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages or any
other type of special or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that:

 

- 47 -



--------------------------------------------------------------------------------

(i) the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms and conditions of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms and conditions of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Syndicated ABR Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (f)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(j) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From

 

- 48 -



--------------------------------------------------------------------------------

and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
the Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k) Cash Collateralization. If the Borrower shall be required to post collateral
for LC Exposure (or, in the case of Section 2.19, the Issuing Bank’s Fronting
Exposure) pursuant to Section 2.09(a), Section 2.10(b), Section 2.10(c),
Section 2.19 or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Administrative Agent Cash denominated in the
Currency of the Letter of Credit under which such LC Exposure (or, in the case
of Section 2.19, the Issuing Bank’s Fronting Exposure) arises in an amount equal
to the amount required under Section 2.09(a), Section 2.10(b), Section 2.10(c),
Section 2.19 or the last paragraph of Article VII, as applicable. Such deposit
(as well as any amounts deposited pursuant to the last paragraph of Section
2.05(e)) shall be held by the Administrative Agent as collateral in the first
instance for the LC Exposure (or, in the case of Section 2.19, the Issuing
Bank’s Fronting Exposure) under this Agreement and thereafter for the payment of
the Secured Obligations under the Guarantee and Security Agreement, and for
these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.19, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as promptly as practicable to the extent that (i) after giving effect
to such return, there shall not be any LC Exposure that is not fully covered by
the Commitments of the Non-Defaulting Lenders and/or the remaining cash
collateral, (ii) at the time of such return, no Default shall have occurred and
be continuing and (iii) after giving effect to such return, the Borrower shall
remain in compliance with its obligations to post cash collateral for LC
Exposure hereunder.

(l) Reallocation of Participations. On the Existing Commitment Termination Date,
if any LC Exposure exists at such time:

(i) all of such LC Exposure held by the Non-Extending Lenders shall be
reallocated among the remaining Lenders in accordance with their respective
Applicable Dollar Percentages or Applicable Multicurrency Percentages, as the
case may be, but only to the extent (x) the sum of all Revolving Credit
Exposures (other than Loans of Non-Extending Lenders) does not exceed the total
of all Extending Lenders’ Commitments, (y) no Extending Lender’s Revolving
Credit Exposure will exceed such Lender’s Commitment, and (z) the conditions set
forth in Section 4.02 are satisfied at such time; and

 

- 49 -



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall on the Existing Commitment
Termination Date prepay Loans in accordance with Section 2.10(a) in an amount
such that after giving effect thereto, all LC Exposure of the Non-Extending
Lenders could be reallocated in accordance with clause (i) above (whereupon such
LC Exposure shall be so reallocated regardless of whether the conditions set
forth in Section 4.02 are satisfied at such time).

SECTION 2.06. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing in this Section 2.06(b) shall relieve any Lender of its obligation to
fulfill its commitments hereunder, and shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section; provided, however, that (i) a Borrowing of a Class may
only be continued or converted into a Borrowing of the same Class, (ii) a
Borrowing denominated in one Currency may not be continued as, or converted to,
a Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures (excluding, after the
Existing Commitment Termination Date, the Non-Extended Loans) would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated in a Foreign Currency may not be converted to a Borrowing of a
different Type. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders of the respective Class holding the
Loans constituting such Borrowing, and the Loans constituting each such portion
shall be considered a separate Borrowing; provided that, notwithstanding
anything to the contrary contained in this Agreement, the Borrower may specify a
different Interest Period for any portion of a Borrowing consisting of
Non-Extended Loans (or specify that any portion of a Borrowing consisting on
Non-Extended Loans be an ABR Borrowing) to the extent that the Interest Period
to be specified by the Borrower for any portion of such Borrowing consisting of
Non-Extended Loans would expire after the Existing Commitment Termination Date.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery,
telecopy or electronic mail to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

- 51 -



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing no outstanding Eurocurrency Borrowing may have an Interest
Period of more than one month’s duration.

SECTION 2.08. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments of each
Class shall terminate on the Commitment Termination Date; provided that the
Commitments held by the Non-Extending Lenders shall terminate on the Existing
Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of a Class shall be in an amount that is
$5,000,000 (or, if less, the entire remaining amount of the Commitments of any
Class) or a larger multiple of $5,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments of either Class if, after
giving effect to any concurrent prepayment of the Syndicated Loans of such
Class in accordance with Section 2.10, the total Revolving Credit Exposures of
such Class would exceed the total Commitments of such Class.

 

- 52 -



--------------------------------------------------------------------------------

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder of a Class be increased (each such proposed
increase being a “Commitment Increase”) by notice to the Administrative Agent,
specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment of such Class and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and at least 30 days
prior to the Commitment Termination Date; provided that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $25,000,000 or a larger multiple of $5,000,000
in excess thereof; provided that this clause (A) shall not be a condition to a
Commitment Increase following any Lender’s delivery of a GBSA Notice;

(B) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $750,000,000;

(C) each Assuming Lender shall be consented to by the Administrative Agent, the
Swingline Lender and the Issuing Bank (each such consent not to be unreasonably
withheld or delayed) and no Non-Extending Lender may participate in any
Commitment Increase unless in connection therewith such Lender shall have agreed
to become an “Extending Lender” under this Agreement;

 

- 53 -



--------------------------------------------------------------------------------

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement shall be true
and correct in all material respects (other than any representation or warranty
that is qualified by materiality or by reference to a Material Adverse Change,
which representation or warranty shall be true and correct in all respects) on
and as of the Commitment Increase Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this Section
2.08(e).

(ii) Effectiveness of Commitment Increase by Borrower. Each Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 12:00 noon,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 noon, New York City time, on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

- 54 -



--------------------------------------------------------------------------------

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Syndicated Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Syndicated
Loans of such Class hereunder in an amount equal to such prepayment; provided
that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders (if any) and the Assuming Lenders (if any) shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Syndicated Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such prepayment.
Concurrently therewith, the Lenders of such Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit and
outstanding Swingline Loans of such Class so that such interests are held
ratably in accordance with their Commitments of such Class as so increased.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:

(i) to the Administrative Agent, for the account of each Lender of each Class,
on each Repayment Date in respect of such Lender, an amount (subject to
adjustment as provided in Section 2.09(g)) equal to 1/12th of the aggregate
principal amount of such Lender’s Syndicated Loans of such Class outstanding on
the Existing Commitment Termination Date (with respect to the Non-Extending
Lenders) or the Commitment Termination Date (with respect to the Extending
Lenders) (in each case, after giving effect to any prepayment of Syndicated
Loans of such Class on the Existing Commitment Termination Date or the
Commitment Termination Date, as the case may be); provided that all Non-Extended
Loans and Extended Loans outstanding on the Existing Maturity Date or the
Maturity Date, respectively, shall be repaid on the Existing Maturity Date or
the Maturity Date, respectively;

(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan of each Class, on each of the following days: (a) the Existing Commitment
Termination Date, (b) the Commitment Termination Date and (c) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least ten Business Days after such Swingline Loan is made;
provided that on each date that a Syndicated Borrowing of such Class is made,
the Borrower shall repay all Swingline Loans of such Class then outstanding.

 

- 55 -



--------------------------------------------------------------------------------

In addition, not less than five Business Days prior to the Commitment
Termination Date, the Borrower shall deposit into the Letter of Credit
Collateral Account (in accordance with Section 2.05(k)) Cash in an amount equal
to 102% of the undrawn face amount of all Letters of Credit outstanding on the
close of business on the date that is five Business Days prior to the Commitment
Termination Date, such deposit to be held by the Administrative Agent as
collateral security for the LC Exposure under this Agreement in respect of the
undrawn portion of such Letters of Credit.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the Borrower shall select the Borrowing or Borrowings of
such Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic mail) of such selection not later than
12:00 noon, New York City time, three Business Days before the scheduled date of
such repayment; provided that each repayment of Borrowings of a Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class. If the Borrower fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of the applicable
Class and, second, to other Borrowings of such Class in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each payment of a
Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

- 56 -



--------------------------------------------------------------------------------

(f) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

(g) Application of Prepayments. Any prepayment pursuant to Section 2.10 of a
Borrowing of any Class following the Existing Commitment Termination Date shall
be applied ratably as between the then outstanding Non-Extended Loans and
Extended Loans, and shall reduce the subsequent scheduled repayments of the
Borrowings of such Class to be made pursuant to Section 2.09(a)(i) or (ii) in
the manner specified by the Borrower in the applicable notice of prepayment (or,
if no such specification is made therein, such prepayment shall reduce the
subsequent scheduled repayments of the Borrowings of such Class ratably based on
the amount of such scheduled repayments).

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without any penalty or
premium (other than amounts payable under Section 2.15, if any), subject to the
requirements of this Section.

(b) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
as of such Business Day or, in the case of a Currency Valuation Notice otherwise
received, as of the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

- 57 -



--------------------------------------------------------------------------------

(ii) Prepayment of Multicurrency Loans. If, on the date of such determination,
the aggregate Revolving Multicurrency Credit Exposure exceeds 105% of the
aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall, if requested by the Required Multicurrency Lenders (through the
Administrative Agent), prepay the Multicurrency Loans and Multicurrency
Swingline Loans (and/or provide cover for Multicurrency LC Exposure as specified
in Section 2.05(k)) within 15 Business Days following the Borrower’s receipt of
such request in such amounts as shall be necessary so that after giving effect
thereto the aggregate Revolving Multicurrency Credit Exposure does not exceed
the Multicurrency Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling
one-month period.

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Swingline Loans outstanding, second, to Syndicated Multicurrency
Loans outstanding and third, as cover for Multicurrency LC Exposure.

(c) Mandatory Prepayments or Cover due to Borrowing Base Deficiency. In the
event that at any time any Borrowing Base Deficiency shall exist, the Borrower
shall prepay Loans (and provide cover for Letters of Credit as contemplated by
Section 2.05(k)) or reduce Other Covered Indebtedness in such amounts as shall
be necessary so that such Borrowing Base Deficiency is immediately cured;
provided that (i) the aggregate amount of such prepayment of Loans (and cover
for Letters of Credit) shall be at least equal to the Revolving Credit
Exposure’s ratable share of the aggregate prepayment, cover and reduction of
Other Covered Indebtedness and (ii) if, within five Business Days after delivery
of a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
(and/or at such other times as the Borrower has knowledge of such Borrowing Base
Deficiency), the Borrower shall present the Administrative Agent a plan
reasonably feasible in the opinion of the Administrative Agent to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), then such prepayment or reduction shall not be required to be effected
immediately but may be effected in accordance with such plan (with such
modifications as the Borrower may reasonably determine and as are reasonably
acceptable to the Administrative Agent), so long as such Borrowing Base
Deficiency is cured within such 30-Business Day period.

(d) Mandatory Prepayments due to Non-Approved Change in Investment Policies. In
the event that at any time the Borrower or any of its Subsidiaries shall amend,
change, supplement or otherwise modify the Investment Policies in a manner that
is, or that could reasonably be expected to be, material and adverse to the
Lenders (and, for the avoidance of doubt, without the Borrower or such
Subsidiary

 

- 58 -



--------------------------------------------------------------------------------

having obtained the consent referred to in clause (b) of the proviso to the
definition of Investment Policies), the Borrower shall prepay the Loans then
outstanding in full, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder; provided that no prepayment
shall be required to the extent such amendment, change, supplement or
modification is mandated by applicable law, rule or regulation (including the
provisions of the Investment Company Act applicable to the Borrower and its
Subsidiaries).

(e) Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon,
New York City time, three Business Days before (or, in the case of a Borrowing
denominated in a Foreign Currency, four Business Days before) the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments of a Class as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice relating to a Syndicated Borrowing, the Administrative Agent shall advise
the affected Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Syndicated Borrowing of a Class shall be applied ratably to the Loans of such
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 and shall be made in the
manner specified in Section 2.09(b).

SECTION 2.11. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.375% on the average daily unused amount of the Dollar Commitment and
the Multicurrency Commitment, as applicable, of such Lender during the period
from and including the Original Effective Date to but excluding the earlier of
the date such Commitment terminates and the Commitment Termination Date. Accrued
commitment fees shall be payable within one Business Day after each Quarterly
Date and on the earlier of the date the Commitments of the respective
Class terminate and the Commitment Termination Date. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). For purposes of computing commitment fees, the Commitment of any Class of
a Lender shall be deemed to be used to the extent of the outstanding Syndicated
Loans and LC Exposure of such Class of such Lender (and the Swingline Exposure
of such Class of such Lender shall be disregarded for such purpose).

 

- 59 -



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. Subject to the provisions of Section 2.19(a)(iii),
the Borrower agrees to pay (i) to the Administrative Agent for account of each
Lender a participation fee with respect to its participations in Letters of
Credit of each Class of Commitments, which shall accrue at a rate per annum
equal to the Applicable Margin applicable to interest on Eurocurrency Loans on
the average daily amount of such Lender’s LC Exposure of such Class (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Original Effective Date to but excluding the later
of the date on which such Lender’s Commitment of such Class terminates and the
date on which such Lender ceases to have any LC Exposure of such Class, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Original Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, provided that (x) all such fees with respect to
the Letters of Credit of a Class shall be payable on the date on which the
Commitments of such Class terminate, (y) any such fees accruing after the date
on which such Commitments terminate shall be payable on demand and (z) for the
avoidance of doubt and without duplication, with respect to any Letter of Credit
that expires after the Commitment Termination Date as provided in Section
2.05(d), the Borrower shall continue to pay the fronting and other fees
specified in Section 2.11(b)(ii) above following the Commitment Termination Date
for so long as such Letter of Credit remains outstanding. Any other fees payable
to the Issuing Bank pursuant to this paragraph shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent obvious error.

 

- 60 -



--------------------------------------------------------------------------------

SECTION 2.12. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan denominated in Dollars) shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin provided that in the
case of Swingline Loans such interest rate shall be reduced by the commitment
fee rate payable pursuant to Section 2.11(a).

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) [Reserved]

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above, (ii) in the case of overdue interest on any principal of
any Loan, 2% plus the rate otherwise applicable to such principal as provided
above and (iii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans, upon the Maturity
Date or Existing Maturity Date, as applicable, with respect to such Loan;
provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan prior
to the Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) interest computed by reference to the CDOR Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

- 61 -



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for the Affected Currency for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective.

SECTION 2.14. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

- 62 -



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Swingline Loans and Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), by an amount deemed to be
material by such Lender or Issuing Bank, then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be promptly delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

- 63 -



--------------------------------------------------------------------------------

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.10(e) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each affected Lender for the loss, cost and expense
attributable to such event (excluding in any event, loss of anticipated
profits). In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of:

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

- 64 -



--------------------------------------------------------------------------------

SECTION 2.16. Taxes.

(a) Issuing Bank. For purposes of this Section 2.16, the term “Lender” includes
the Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

- 65 -



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to

 

- 66 -



--------------------------------------------------------------------------------

the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent such
documentation prescribed by applicable law (including

 

- 67 -



--------------------------------------------------------------------------------

as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Effective Date and any agreement entered into pursuant
to Section 1471(b)(1) of the Code.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan Document as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

- 68 -



--------------------------------------------------------------------------------

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m. (New York City time) on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments to be made directly to the
Issuing Bank or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency or payments relating to any
such Loan required under Section 2.15, which are payable in such Foreign
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars. Notwithstanding the foregoing, if the
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if the Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such interest shall be payable on demand.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

 

- 69 -



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a Class shall be made from the Lenders of such Class, each payment
of commitment fees under Section 2.11 shall be made for account of the Lenders
of the applicable Class, and each termination or reduction of the amount of the
Commitments of a Class under Section 2.08 shall be applied to the respective
Commitments of the Lenders of such Class, pro rata according to the amounts of
their respective Commitments of such Class; (ii) each Borrowing of a Class shall
be allocated pro rata among the Lenders of such Class according to the amounts
of their respective Commitments of such Class (in the case of the making of
Loans) or their respective Loans of such Class that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans of a Class by the Borrower shall be
made for account of the Lenders of such Class pro rata in accordance with the
respective unpaid principal amounts of the Loans of such Class held by them; and
(iv) each payment of interest on Loans of a Class by the Borrower shall be made
for account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans of such Class then due and payable to the respective
Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, or participations in LC
Disbursements or Swingline Loans, resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans, and participations in
LC Disbursements and Swingline Loans, and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans, and participations in LC Disbursements and Swingline Loans, of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans, and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

- 70 -



--------------------------------------------------------------------------------

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may (but
shall not be required to) assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender is
a Non-Consenting Lender (as provided in Section 9.02(d)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Dollar Commitment or Multicurrency Commitment is being assigned, the
Issuing Bank and the

 

- 71 -



--------------------------------------------------------------------------------

Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.19. Defaulting Lender Provisions. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. The Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders. Required Dollar Lenders and Required Multicurrency Lenders have taken
or may take any action hereunder or under any other Loan Document (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17(d) shall not be paid or distributed
to such Defaulting Lender, but shall instead be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to cash collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with the procedures set forth in Section
2.05(k); fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with

 

- 72 -



--------------------------------------------------------------------------------

respect to future Letters of Credit issued under this Agreement, in accordance
with the procedures set forth in Section 2.05(k); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders of the applicable Class on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans of the applicable
Class are held by the Lenders pro rata in accordance with the Dollar Commitments
or Multicurrency Commitments, as applicable, without giving effect to Section
2.19(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and such Defaulting
Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee under
Section 2.11(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees under
Section 2.11(b) in respect of its participations in Letters of Credit of either
Class for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Dollar Percentage or Applicable Multicurrency
Percentage, as applicable, of the stated amount of the Letters of Credit of such
Class for which it has provided cash collateral pursuant to Section 2.05(k).

 

- 73 -



--------------------------------------------------------------------------------

(C) With respect to any participation fee in respect of Letters of Credit of
either Class not required to be paid to any Defaulting Lender pursuant to clause
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender of such
Class that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit of
such Class that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Exposure
of each Class shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Dollar Percentages or Applicable
Multicurrency Percentages (calculated without regard to such Defaulting Lender’s
Commitment of the applicable Class), as applicable, but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation, and (y) such reallocation does not cause the aggregate Revolving
Dollar Credit Exposure or Revolving Multicurrency Credit Exposure, as
applicable, of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Dollar Commitment or Multicurrency Commitment, as applicable. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.19(a)(iv) cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure on account of such Defaulting Lender and (y) second,
cash collateralize the Issuing Bank’s Fronting Exposure on account of such
Defaulting Lender in accordance with the procedures set forth in Section
2.05(k).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the applicable Class or Classes of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans of each applicable
Class to be held pro rata by the Lenders in accordance with the relative amounts
of their

 

- 74 -



--------------------------------------------------------------------------------

Dollar Commitments or Multicurrency Commitments, as applicable, (without giving
effect to Section 2.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend, extend, renew or
increase any Letter of Credit, in each case of the Class or Classes with respect
to which such Defaulting Lender participates, to the extent that the
reallocation described in Section 2.19(a)(iv) cannot be effected or cash
collateral has not been provided by the Borrower in accordance with Section
2.19(a)(v).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents when executed and delivered by the parties
thereto will constitute, a legal, valid and binding obligation of the Borrower
and each other Obligor party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

- 75 -



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any material law or regulation applicable to the Borrower
or any of its Subsidiaries or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated statement of assets and liabilities and statements
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal year ended December 31, 2014, reported on
by Deloitte & Touche LLP, independent public accountants, in the form of the
report of the Borrower to the SEC on Form 10-K for such year; and

(ii) the unaudited interim consolidated statement of assets and liabilities and
statements of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of and for the three-, six- and nine-month periods
ended, respectively, March 31, 2015, June 30, 2015, and September 30, 2015, in
the form of the report of the Borrower to the SEC on Form 10-Q for such periods,
in each case certified by a Financial Officer of the Borrower.

Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject, in the case of such interim statements, to
year-end audit adjustments and the absence of footnotes.

(b) No Material Adverse Change. Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Borrower’s Portfolio Investments), or (ii) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Administrative Agent and
the Lenders thereunder.

 

- 76 -



--------------------------------------------------------------------------------

SECTION 3.05. Litigation.

(a) Actions, Suits and Proceedings. There are no actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Disclosed Matters. Since the Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.06. Compliance with Laws and Agreements. (a) Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower or such Subsidiary could reasonably be
expected to result in a Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) To the extent applicable, the Borrower and each other Subsidiary and, to the
knowledge of the Borrower, their respective directors, officers, agents,
employees or Affiliates, are in compliance with all Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions. None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any of their directors, officers, agents,
employees or Affiliates, (i) is a Sanctioned Person, (ii) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Sanctioned Person, (iii) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purposes of evading
or avoiding, or attempts to violate any Anti-Terrorism Laws. No part of the
proceeds of any Loans will be used, directly or indirectly, or otherwise made
available in violation of any Anti-Terrorism Laws or Anti-Corruption Laws
(including the United States Foreign Corrupt Practices Act of 1977) and all
borrowings, use of proceeds and other transactions contemplated by this
Agreement will not violate any Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions, in each case, to the extent applicable to the business of the
Borrower and its Subsidiaries.

 

- 77 -



--------------------------------------------------------------------------------

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished), when taken together with the Borrower’s public
filings, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is a company that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act and qualifies as a RIC.

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries, including the making of the Loans hereunder,
the application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a violation or breach in any material respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder.

(c) Investment Policies. The Borrower is in compliance with its Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to be material and adverse to the Lenders.

 

- 78 -



--------------------------------------------------------------------------------

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

SECTION 3.11. Material Agreements and Liens.

(a) Material Agreements. As of the Effective Date, Part A of Schedule II is a
complete and correct list of each outstanding credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries, and the aggregate principal or face amount
outstanding or that is, or may become, outstanding under each such arrangement
is correctly described in Part A of Schedule II.

(b) Liens. As of the Effective Date, Part B of Schedule II is a complete and
correct list of each Lien (other than Permitted Liens and Liens created pursuant
to the Security Documents) securing outstanding Indebtedness of any Person
covering any property of the Borrower or any of its Subsidiaries, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the property covered by each such Lien is correctly described in Part B of
Schedule II.

SECTION 3.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the Effective Date.

(b) Investments. As of December 31, 2015, set forth in Schedule IV is a complete
and correct list of all Investments (other than Investments in Subsidiaries
described in Schedule 3.12(a) and Investments of the types referred to in
clauses (b), (c) and (d) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment. Except as disclosed in Schedule IV or for dispositions made since
December 31, 2015 in accordance with the terms of the Existing Credit Agreement,
as of the Effective Date each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Liens created pursuant to the Security
Documents and Permitted Liens), all such Investments.

SECTION 3.13. Properties.

(a) Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

- 79 -



--------------------------------------------------------------------------------

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.14. Affiliate Agreements. As of the Effective Date, the Borrower has
heretofore delivered (to the extent not otherwise publicly filed with the SEC)
to each of the Lenders true and complete copies of each of the Affiliate
Agreements (including schedules and exhibits thereto, and any amendments,
supplements or waivers executed and delivered thereunder). As of the Effective
Date, each of the Affiliate Agreements is in full force and effect.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
the Administrative Agent shall have received each of the following documents,
each of which shall be satisfactory to the Administrative Agent (and to the
extent specified below, to each Lender) in form and substance (or such condition
shall have been waived in accordance with Section 9.02):

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.

(b) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel for the Borrower, in
form and substance reasonably acceptable to the Administrative Agent (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(c) Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower, the authorization of the
Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

- 80 -



--------------------------------------------------------------------------------

(d) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in the clauses (a) and (b)
of the first sentence of Section 4.02.

(e) Perfection Certificate and Liens. A completed Perfection Certificate dated
the Effective Date signed by a Financial Officer or legal officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a recent lien search in each relevant jurisdiction with respect to
the Borrower and its Subsidiaries, confirming the priority of the Liens in favor
of the Collateral Agent created pursuant to the Security Documents and revealing
no liens on any of the assets of the Borrower or its Subsidiaries except for
liens permitted under Section 6.02 and Liens to be discharged on or prior to the
Effective Date pursuant to documentation satisfactory to the Administrative
Agent.

(f) Collateral and Guarantee Requirement. Clauses (a), (b), (c), (d) and (e) of
the Collateral and Guarantee Requirement shall have been satisfied to the extent
applicable as of such date. The Collateral Agent shall have received a
counterpart of an agreement, signed on behalf of the Borrower and each
Subsidiary Guarantor, reaffirming its obligations and the Liens granted by it
under the Guarantee and Security Agreement after giving effect to the
Transactions.

(g) Borrowing Base Certificate. The Borrowing Base Certificate most recently
required to be delivered under the Existing Credit Agreement.

(h) Payment of Amounts Owing under Existing Credit Agreement. All amounts
outstanding or accrued and owing under the Existing Credit Agreement (including
any outstanding Borrowings) shall have been (or will, concurrently with the
effectiveness of this Agreement, be) paid, it being understood that such
payments may be funded pursuant to concurrent borrowings under this Agreement on
the Effective Date made in accordance with this Agreement.

(i) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to Citibank may reasonably request.

The effectiveness of this Agreement and of the obligation of each Lender to make
its initial extension of credit hereunder is also subject to the payment by the
Borrower of such fees as the Borrower shall have agreed to pay to any Lender,
any Arranger or the Administrative Agent in connection herewith, including the
reasonable and documented fees and expenses of Cravath, Swaine & Moore LLP,
special New York counsel to the Administrative Agent and the Arrangers, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Borrower), in each case for which invoices have been presented.

 

- 81 -



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. On and as of
the Effective Date, the participations of the Lenders in each Existing Letter of
Credit shall be adjusted as necessary in accordance with their respective
Commitments of the Applicable Class, as though each Existing Letter of Credit
had been issued on the Effective Date.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
itself qualified by materiality or reference to a Material Adverse Effect, in
which case it shall be true and correct in all respects) on and as of the date
of such Loan or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, or, as to any such representation or warranty
that refers to a specific date, as of such specific date;

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness.

Each Borrowing (other than conversions and continuations of Loans that do not
result in an increase in the Revolving Credit Exposure) and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in the preceding sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized in accordance with Sections 2.05(k) and 2.09(a)) and all LC
Disbursements (if the related Letters of Credit have not been so cash
collateralized) shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

- 82 -



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated statement of assets and liabilities and related statements
of operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated statement of assets and
liabilities and related statements of operations, changes in net assets and cash
flows of the Borrower and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that the requirements
set forth in this clause (b) may be fulfilled by providing to the Lenders the
report of the Borrower to the SEC on Form 10-Q for the applicable quarterly
period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04, 6.05 and 6.07, (iii) stating whether any material change in GAAP as
applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the most recent audited financial statements delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate,
(iv) providing a reconciliation of any difference between the assets and
liabilities of the Borrower

 

- 83 -



--------------------------------------------------------------------------------

and its consolidated Persons presented in such financing statements and the
assets and liabilities of the Borrower and its Subsidiaries for purposes of
calculating the financial covenants set forth in Section 6.07 of this Agreement
and (v) providing notice of any election of Specified Debt;

(d) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as at the last day of such accounting period;

(e) promptly but no later than five Business Days after the Borrower shall at
any time have knowledge that there is a Borrowing Base Deficiency, a Borrowing
Base Certificate as at the date the Borrower has knowledge of such Borrowing
Base Deficiency indicating the amount of the Borrowing Base Deficiency as at the
date the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly upon receipt thereof, copies of all significant reports submitted
by the Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or Board of Directors of the
Borrower;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, as the case may be;

(h) promptly following any request therefor, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if the Borrower or its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Borrower or its ERISA Affiliates shall promptly make a
request for such documents or notices from the such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

 

- 84 -



--------------------------------------------------------------------------------

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request;

(j) within 5 Business Days of the due date set forth in Section 5.01(a) or
(b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment where there has been a realized gain
or loss in the most recently completed fiscal quarter, (i) the cost basis of
such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal, and (iii) any other
amounts received with respect to such Portfolio Investment representing exit
fees or prepayment penalties;

(k) within 5 Business Days of the due date set forth in Section 5.01(a) or
(b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment, (i) the aggregate amount of all
capitalized paid-in-kind interest for such Portfolio Investment during the most
recently ended fiscal quarter and (ii) the aggregate amount of all paid-in-kind
interest collected during the most recently ended fiscal quarter;

(l) within 5 Business Days of the due date set forth in Section 5.01(a) or
(b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;

(m) within 5 Business Days of the due date set forth in Section 5.01(a) or
(b) for any quarterly or annual financial statements, as the case may be, a
schedule prepared in accordance with GAAP setting forth in reasonable detail
with respect to each Portfolio Investment the change in unrealized gains and
losses for such quarter. Such schedule will report the change in unrealized
gains and losses with respect to each Portfolio Investment by showing the
unrealized gain or loss for each Portfolio Investment as of the last day of the
preceding fiscal quarter compared to the unrealized gain or loss for such
Portfolio Investment as of the last day of the most recently ended fiscal
quarter; and

(n) within 5 Business Days of the due date set forth in Section 5.01(a) or
(b) for any quarterly or annual financial statements, as the case may be, a
schedule setting forth any subsidiary that is consolidated on such financial
statements but is excluded as a “Subsidiary”for purposes of this Agreement
pursuant to the second sentence of the definition thereof.

 

- 85 -



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e) the occurrence of any change in the identity of the investment advisor for
the Borrower.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

- 86 -



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection and Audit Rights.

(a) Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep, or cause to be kept, books of record and account
in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties during normal business hours, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that the Borrower or such Subsidiary shall be
entitled to have its representatives and advisors present during any inspection
of its books and records.

(b) Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times and as often as reasonably requested. The Borrower shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal; provided that
the Borrower shall not be required to pay such fees and expenses for more than
one such evaluation or appraisal during any calendar year unless an Event of
Default has occurred and is continuing at the time of any subsequent evaluation
or appraisal during such calendar year. The Borrower also agrees to modify or
adjust the computation of the Borrowing Base to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal; provided that if the Borrower demonstrates that such evaluation or
appraisal is incorrect, the Borrower shall be permitted to re-adjust its
computation of the Borrowing Base.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, including all
Environmental Laws, and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower will, and
will cause its Subsidiaries to, conduct its business and other activities in
compliance in all material respects with the applicable provisions of the
Investment Company Act (including, without limiting the foregoing,
Section 18(a)(1)(A) and any applicable “asset coverage” maintenance requirement)
and any applicable rules, regulations or orders issued by the SEC thereunder,
and all applicable Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

- 87 -



--------------------------------------------------------------------------------

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) New Subsidiaries. In the event that the Borrower or any of its Subsidiaries
shall form or acquire any new Subsidiary (other than an Immaterial Subsidiary or
a Financing Subsidiary for so long as such entity remains an Immaterial
Subsidiary or a Financing Subsidiary), such Subsidiary shall become a Subsidiary
Guarantor and the Borrower will cause the entire Collateral and Guarantee
Requirement to be satisfied by and with respect to such Subsidiary.

(b) Further Assurances. (i) The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time as may be required under any applicable law, or
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Obligors. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(ii) To the extent not otherwise publicly filed with the SEC, the Borrower shall
provide the Administrative Agent with a copy of any amendment, supplement or
modification to its Investment Policies as soon as practicable after its
adoption.

(iii) On or prior to the date that is 30 days after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion), (x)
each of BCIC-MBS, LLC, BKC ARS Blocker, Inc. and BKC ASW Blocker, Inc.
(collectively, the “Blockers”) shall become a Subsidiary Guarantor (or be
dissolved or become designated as an Immaterial Subsidiary in accordance with
the terms hereof) and (y) the Borrower shall cause the entire Collateral and
Guarantee Requirement to be satisfied by and with respect to each of the
Blockers (unless dissolved or designated as an Immaterial Subsidiary in
accordance with the terms hereof). Notwithstanding anything contained in this
Agreement to the contrary, each of the Blockers shall for purposes of
calculating the Borrowing Base be treated as though such Blocker was a
Subsidiary Guarantor on and as of the Effective Date ((x) unless an Event of
Default under clause (r) of Article VII shall have occurred or (y) until such
time as any such Blocker is dissolved, is designated as an Immaterial Subsidiary
or otherwise ceases to be a Subsidiary Guarantor hereunder after becoming a
Subsidiary Guarantor pursuant to the preceding sentence)).

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower and its Subsidiaries,
including the acquisition and funding (either directly or through one or more
wholly-owned Subsidiaries) of secured and unsecured leveraged loans, mezzanine
loans, high-yield securities, convertible securities, preferred stock, common
stock and other Portfolio Investments and as otherwise specified in this
Agreement; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds. No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock. Margin Stock shall be purchased by

 

- 88 -



--------------------------------------------------------------------------------

the Obligors only with the proceeds of Indebtedness not directly or indirectly
secured by Margin Stock, or with the proceeds of equity capital of the Borrower.
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use,
directly or indirectly, the proceeds of any Borrowing or any Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.12. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the Borrower
shall in its reasonable determination assign each Portfolio Investment to an
Industry Classification Group. To the extent that any Portfolio Investment is
not correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Borrower to the Industry Classification Group that is most
closely correlated to such Portfolio Investment. In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three additional industry classification
groups for purposes of this Agreement.

(b) Portfolio Valuation, Etc.

(i) Settlement Date Basis. Solely for purposes of determining the Borrowing
Base, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment unless it has been paid for in full. For the avoidance of doubt, this
paragraph (b)(i) is not intended to require the Borrower to reflect investment
transactions on a settlement-date basis in any financial statements or books of
record or other documents required to be prepared in accordance with GAAP if
doing so would cause such financial statements, books of record or other
documents to fail to be in accordance with GAAP.

 

- 89 -



--------------------------------------------------------------------------------

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investment as follows:

(A) Quoted Investments—External Review. With respect to each Portfolio
Investment that is a Quoted Investment, the Borrower shall, not less frequently
than once each calendar month, determine the market value of such Portfolio
Investments in accordance with its Investment Policies; provided that such
determinations shall be required not less frequently than once each calendar
week at any time that, and for so long as, Quoted Investments compose at least
10% of the Borrowing Base.

(B) Unquoted Investments—External Review. With respect to each Portfolio
Investment that is an Unquoted Investment, the Borrower shall request an
Approved Third-Party Appraiser to assist the Board of Directors of the Borrower
in determining the fair market value of such Portfolio Investment, as at the
last day of each fiscal quarter; provided that the Board of Directors of the
Borrower shall be permitted to determine the fair market value of such Portfolio
Investments without the assistance of any Approved Third-Party Appraiser for
Portfolio Investments representing no more than 10% of the Borrowing Base at any
time of determination; provided further, that the Value of any Unquoted
Investment acquired during a fiscal quarter shall be deemed to be no more than
the cost of such Unquoted Investment until such time as the fair market value of
such Unquoted Investment is determined in accordance with the foregoing
provisions of this sub-clause (B) as at the last day of such fiscal quarter or,
as applicable, fiscal year.

(C) Internal Review. The Borrower shall use commercially reasonable efforts to
conduct internal reviews of all Portfolio Investments in accordance with the
Borrower’s valuation policies and procedures, as disclosed in its Annual Report
on Form 10-K for the fiscal year ended December 31, 2014. The meetings shall
generally take place once a week at the Borrower’s discretion, but in no event
fewer than forty (40) times per fiscal year. Such internal reviews shall take
into account any material events of which the Borrower has knowledge that affect
the value of the Portfolio Investments. If the value of any Portfolio Investment
as most recently determined by the Borrower pursuant to this
Section 5.12(b)(ii)(C) is lower than the value of such Portfolio Investment as
most recently determined pursuant to Section 5.12(b)(ii)(A) or (B), such lower
value shall be deemed to be the “Value” of such Portfolio Investment for
purposes hereof.

(D) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A) or (B), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.

 

- 90 -



--------------------------------------------------------------------------------

(c) Scheduled Testing of Values.

(i) On a specific date to be determined following the end of each fiscal quarter
to be reasonably agreed by the Borrower and the Administrative Agent, but in no
case within thirty (30) days prior to the last day of any fiscal quarter (each
such date, a “Valuation Testing Date”), the Administrative Agent, through an
independent valuation provider selected by the Administrative Agent (the
“Independent Valuation Provider”), will test the values as of such Valuation
Testing Date determined pursuant to Section 5.12(b)(ii) above of those Portfolio
Investments included in the Borrowing Base selected by the Administrative Agent.
The fair value of such Portfolio Investments tested as of any Valuation Testing
Date shall be equal to or greater than the Tested Amount (as defined below).

(ii) For purposes of this Agreement, the “Tested Amount” shall be equal to the
greater of: (A) an amount equal to (1) 125% of the Covered Debt Amount (as of
the applicable Valuation Testing Date) minus (2) the sum of the values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (B) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base; provided, however, in no event shall
more than 25% of the aggregate value of the Unquoted Investments in the
Borrowing Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date (or, if clause (B) applies, 10%, or as near
thereto as reasonably practicable).

(iii) With respect to any Portfolio Investment, if the value of such Portfolio
Investment determined by the Borrower pursuant to Section 5.12(b)(ii) is not
more than the lesser of (A) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider and (B) five (5) points more than the
midpoint of the valuation range (expressed as a percent of par) provided by the
Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par, otherwise this clause
(B) shall not be applicable), then the value for such Portfolio Investment
determined by the Borrower in accordance with Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of this Agreement. If the value of any
Portfolio Investment determined by the Borrower pursuant to Section 5.12(b)(ii)
is greater than the lesser of the values set forth in clause (iii)(A) and (B)
(to the extent applicable), then for such Portfolio Investment, the “Value” for
purposes of this Agreement shall become the lesser of (x) the highest value of
the valuation range provided by the Independent Valuation Provider, (y) five (5)
points more than the midpoint of the valuation range (expressed as a percent of
par) provided by the Independent Valuation Provider (provided that the value of
such Portfolio Investment is customarily quoted as a percentage of par,
otherwise this clause (y) shall not be applicable) and (z) 110% of the midpoint
of the valuation range provided by the Independent Valuation Provider. For the
avoidance of doubt, any values determined by the Independent Valuation Provider
pursuant to this Section 5.12(c) or Section 5.12(d) shall be used solely for
purposes of determining the

 

- 91 -



--------------------------------------------------------------------------------

“Value” of a Portfolio Investment under this Agreement and shall not be required
to be used by the Borrower for any other purposes, including, without
limitation, the delivery of financial statements or determinations of the fair
value of any asset as required under Accounting Standards Codification 820 and
the Investment Company Act.

(d) Supplemental Testing of Values.

(i) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to
request, upon reasonable notice to the Borrower and at reasonable times and
intervals, any Portfolio Investment included in the Borrowing Base with a value
determined by the Borrower pursuant to Section 5.12(b)(ii) to be independently
tested by the Independent Valuation Provider. There shall be no limit on the
number of such tests that may be requested by the Administrative Agent. Unless
an Event of Default has occurred and is continuing, the Borrower shall not be
responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(d) in an
aggregate amount in excess of the IVP Supplemental Cap in any 12-month period.

(ii) If (A) the value determined by the Borrower pursuant to Section 5.12(b)(ii)
is less than the value determined by the Independent Valuation Provider, then
the value determined by the Borrower pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement and (B) the
value determined by the Borrower pursuant to Section 5.12(b)(ii) is greater than
the value determined by the Independent Valuation Provider and the difference
between such values is: (x) less than 5% of the value determined by the Borrower
pursuant to Section 5.12(b)(ii), then the value determined by the Borrower
pursuant to Section 5.12(b)(ii) shall continue to be the “Value” for purposes of
this Agreement; (y) between 5% and 20% of the value determined by the Borrower
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
for purposes of this Agreement shall become the average of the value determined
by the Borrower pursuant to Section 5.12(b)(ii) and the value determined by such
Independent Valuation Provider; and (z) greater than 20% of the value determined
by the Borrower pursuant to Section 5.12(b)(ii), then the Borrower and the
Administrative Agent shall retain an additional third-party appraiser to conduct
a valuation of such Portfolio Investment and, upon the completion of such
appraisal, the “Value” of such Portfolio Investment for purposes of this
Agreement shall become the average of the three valuations (with the average of
the Independent Valuation Provider’s value and the Borrower’s value to be used
as the “Value” until the third value is obtained).

(iii) The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider.

 

- 92 -



--------------------------------------------------------------------------------

(e) Generally Applicable Valuation Provisions.

(i) The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

(ii) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in good faith in accordance with this Section 5.12.

(iii) The values determined by the Independent Valuation Provider shall be
deemed to be “Information” hereunder and subject to Section 9.13 hereof.

(iv) All tests by the Independent Valuation Provider shall be conducted in a
manner not disruptive to the business of the Borrower. The Administrative Agent
shall notify the Borrower of its receipt of the final results of any such test
promptly upon its receipt thereof (but shall not provide a copy of such results
to any Obligor). Notwithstanding the foregoing, the Administrative Agent shall
provide a copy of such results and the related report to the Borrower or any
Lender promptly upon the Borrower’s or such Lender’s request.

(f) Diversification Requirements. The Borrower will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
provisions of the Code applicable to RIC’s), subject to applicable grace periods
set forth in the Code, to comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RIC’s.

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment (excluding
any cash held by the Administrative Agent pursuant to Section 2.05(k)); provided
that:

(a) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, in accordance with GAAP, that exceeds 6% of the aggregate Value
of all Portfolio Investments in the Collateral Pool shall be 50% of the Advance
Rate otherwise applicable;

(b) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, exceeding 12% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%;

 

- 93 -



--------------------------------------------------------------------------------

(c) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments attributable to common equity, warrants, Investments that
are not Performing and Portfolio Investments where less than 2/3rds of the
interest (including accretions and “pay-in-kind” interest) for the current
monthly, quarterly, semi-annual or annual period (as applicable) is payable in
cash, exceeding 20% of the Borrowing Base shall be 0%;

(d) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
25% of the aggregate Value of all Portfolio Investments in the Collateral Pool
shall be 0%; provided that, with respect to the Portfolio Investments in a
single Industry Classification Group from time to time designated by the
Borrower to the Administrative Agent, such 25% figure shall be increased to 30%
and, accordingly, only to the extent that the Value for such single Industry
Classification Group exceeds 30% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall the Advance Rate applicable to such
excess Value be 0%;

(e) no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; and

(f) the Advance Rate applicable to that portion of the Value of the Portfolio
Investments attributable to any investment in a Financing Subsidiary shall be
0%.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13, the following percentages with respect to such
Portfolio Investment:

 

Portfolio Investment

   Quoted     Unquoted  

Cash, Cash Equivalents and Short-Term U.S. Government Securities

     100 %      n.a.  

Long-Term U.S. Government Securities

     95 %      n.a.  

Performing First Lien Bank Loans

     85 %      75 % 

Performing Second Lien Bank Loans

     75 %      65 % 

Performing Cash Pay High Yield Securities

     70 %      60 % 

Performing Cash Pay Mezzanine Investments

     65 %      55 % 

Performing Non-Cash Pay High Yield Securities

     60 %      50 % 

Performing Non-Cash Pay Mezzanine Investments

     55 %      45 % 

Non-Performing First Lien Bank Loans

     45 %      45 % 

Non-Performing Second Lien Bank Loans

     40 %      30 % 

Non-Performing High Yield Securities

     30 %      30 % 

 

- 94 -



--------------------------------------------------------------------------------

Portfolio Investment

   Quoted     Unquoted  

Non-Performing Mezzanine Investments

     30 %      25 % 

Performing Common Equity

     30 %      20 % 

Non-Performing Common Equity

     0 %      0 % 

Structured Finance Obligations and Finance Leases

     0 %      0 % 

Unsecured Bank Loans

     0 %      0 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

- 95 -



--------------------------------------------------------------------------------

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary

 

- 96 -



--------------------------------------------------------------------------------

or involuntary liquidation, dissolution or winding up of such Person, to any
shares (or other interests) of other Capital Stock of such Person, and shall
include, without limitation, cumulative preferred, non-cumulative preferred,
participating preferred and convertible preferred Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

“Structured Finance Obligations and Finance Leases” means any obligation issued
by a special purpose vehicle and secured directly by, referenced to, or
representing ownership of, a pool of receivables or other financial assets of
any obligor, including collateralized debt obligations and mortgaged-backed
securities, or any finance lease. For the avoidance of doubt, if an obligation
satisfies this definition, such obligation shall not (a) qualify as any other
category of Portfolio Investment or (b) be included in the Borrowing Base.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

“Unsecured Bank Loan” means a Bank Loan other than a First Lien Bank Loan or a
Second Lien Bank Loan.

“Value” means, with respect to any Portfolio Investment, the value as determined
pursuant to Section 5.12(b).

 

- 97 -



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized in
accordance with Sections 2.05(k) and 2.09(a)) and all LC Disbursements (if the
related Letters of Credit have not been so cash collateralized) shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness
(including Convertible Debt that qualifies as Unsecured Longer-Term
Indebtedness) in an aggregate amount that (i) taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (ii) in the case of Secured
Longer-Term Indebtedness, taken together with Indebtedness permitted under
clauses (a) and (g) of this Section 6.01 does not exceed the Borrowing Base;

(c) Other Permitted Indebtedness;

(d) Indebtedness of Financing Subsidiaries;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness
(including Convertible Debt that qualifies as Unsecured Shorter-Term
Indebtedness) in an aggregate amount (immediately after giving effect to the
incurrence of such Indebtedness) not exceeding the greater of (x) 5% of
Shareholders’ Equity and (y) $25,000,000 and that (i) taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b) and (ii) when taken together with
Indebtedness permitted under clause (a), and Secured Longer-Term Indebtedness
permitted under clause (b), of this Section 6.01, does not exceed the Borrowing
Base;

 

- 98 -



--------------------------------------------------------------------------------

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

(i) so long as no Default or Event of Default shall have occurred and be
continuing at the time of the incurrence thereof, Permitted Convertible Note
Hedges, in each case in respect of Indebtedness otherwise permitted hereby;

(j) Indebtedness outstanding on the Effective Date and listed on Schedule 6.01;
and

(k) Indebtedness consisting of Permitted SBIC Guarantees.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) any Lien on any property or asset of the Borrower existing on the Effective
Date and set forth in Part B of Schedule II; provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secured on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(b) Liens created pursuant to the Security Documents;

(c) Liens on the assets of Financing Subsidiaries securing obligations of
Financing Subsidiaries;

(d) Liens on Special Equity Interests included in the Portfolio Investments of
the Borrower but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01;

(e) Liens securing Indebtedness or other obligations in an aggregate amount
(immediately after giving effect to the incurrence of such Indebtedness or other
obligation or the granting of such Lien) not exceeding the greater of (x) 5% of
Shareholders’ Equity and (y) $25,000,000 (which may cover Portfolio Investments,
but only to the extent released from the Lien in favor of the Collateral Agent
in accordance with the requirements of Section 10.03 of the Guarantee and
Security Agreement (it being understood and agreed by the parties hereto that
for the purposes of this Section 6.02(e), references to a “disposition” in
Section 10.03(b) of the Guarantee and Security Agreement shall be deemed to
include the granting of any Lien permitted by this Section 6.02(e))), so long as
at the time thereof the aggregate amount of Indebtedness permitted under clauses
(a), (b) and (g) of Section 6.01, does not exceed the lesser of (i) the
Borrowing Base and (ii) the amount required to comply with the provisions of
Section 6.07(b);

 

- 99 -



--------------------------------------------------------------------------------

(f) Permitted Liens; and

(g) Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA;

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries (other than any SPE Subsidiaries or Immaterial Subsidiaries)
to, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution). The Borrower will not, nor will it permit any of its Subsidiaries
(other than any Financing Subsidiaries or Immaterial Subsidiaries) to, enter
into any transaction of merger or consolidation or amalgamation, or acquire any
business or property from, or capital stock of, or be a party to any acquisition
of, any Person, except for purchases or acquisitions of Portfolio Investments
and other assets in the normal course of the day-to-day business activities of
the Borrower and its Subsidiaries and not in violation of the terms and
conditions of this Agreement or any other Loan Document. The Borrower will not,
nor will it permit any of its Subsidiaries (other than any Financing
Subsidiaries or Immaterial Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets, whether now owned or hereafter acquired, but excluding (x) assets
sold or disposed of in the ordinary course of business (including to make
expenditures of cash and dispositions of investments in connection with exits
and work-outs in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries) and (y) subject to the provisions of clause (d)
below, Portfolio Investments (to the extent not otherwise included in clause (x)
of this Section).

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that (i) at the
time thereof and after giving effect thereto, no Default shall have occurred or
be continuing, (ii) if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation and (iii) if any such
transaction shall be between the Borrower and a Subsidiary Guarantor, the
Borrower shall be the continuing or surviving corporation;

(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

 

- 100 -



--------------------------------------------------------------------------------

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as
(i) after giving effect to such release (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent and (ii) either (x) the amount of any excess availability
under the Borrowing Base immediately prior to such release is not diminished as
a result of such release or (y) the Borrowing Base immediately after giving
effect to such release is at least 110% of the Covered Debt Amount;

(e) the Borrower or any Subsidiary may merge or consolidate with any other
Person so long as at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing and provided that (i) if any such
transaction shall be between the Borrower and another Person, the Borrower shall
be the continuing or surviving corporation, (ii) if any such transaction shall
be between a wholly-owned Subsidiary Guarantor and another Person (other than
the Borrower), a wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation and (iii) if any such transaction shall be between a
Subsidiary Guarantor and another Person (other than the Borrower or a
wholly-owned Subsidiary Guarantor), a Subsidiary Guarantor shall be the
continuing or surviving corporation;

(f) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year;

(g) any Subsidiary may voluntarily dissolve or liquidate if such Subsidiary that
does not own, legally or beneficially, assets which in aggregate have a value of
$500,000 or more at such time of dissolution or liquidation; and

(h) the Borrower or the other Obligors may dissolve or liquidate any SBIC
Subsidiary; provided that no portion of any Indebtedness or any other
obligations (contingent or otherwise) of such SBIC Subsidiary (a) is, or would
as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Borrower or any other Obligor (other than any SBIC Subsidiary) in
any way, or (b) subjects, or would as a result of the dissolution or liquidation
hereunder subject, any property of the Borrower or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of its
Subsidiaries (other than Financing Subsidiaries) to, acquire, make or enter
into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

 

- 101 -



--------------------------------------------------------------------------------

(c) Hedging Agreements entered into in the ordinary course of the Borrower’s and
its Subsidiaries’ financial planning and not for speculative purposes;

(d) Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the provisions of the Investment
Company Act applicable to business development companies and the Borrower’s
Investment Policies;

(e) Equity Interests in (or capital contributions to) Financing Subsidiaries to
the extent not prohibited by Section 6.03(d);

(f) Investments constituting Permitted Convertible Note Hedges; and

(g) additional Investments acquired, made, entered into or held after the
Effective Date up to but not exceeding $10,000,000 in the aggregate.

For purposes of clause (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries) to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Borrower may declare and pay:

(a) dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code and (ii) avoid federal excise taxes for such
taxable year imposed by section 4982 of the Code;

 

- 102 -



--------------------------------------------------------------------------------

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default shall have occurred and be continuing; provided that, if such
Restricted Payment is a scheduled dividend of the Borrower, then such Restricted
Payment shall be deemed to comply with this Section 6.05(c)(i) so long as no
Default or Event of Default shall have occurred and be continuing at the time of
declaration and (A) such payment is made within seventy five (75) days after
declaration thereof or (B) no Event of Default shall have occurred and be
continuing at the time of payment or immediately after giving effect thereto;
and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Borrower after December 31, 2012 under this clause (c) shall not exceed an
amount equal to the difference of (x) an amount equal to 10% of the taxable
income of the Borrower for such taxable year determined under section 852(b)(2)
of the Code, but without regard to subparagraphs (A), (B) or (D) thereof, minus
(y) the amount, if any, by which dividends and distributions made during such
taxable year pursuant to the foregoing clause (b) based upon the Borrower’s
estimate of taxable income exceeded the actual amounts specified in subclauses
(i) and (ii) of such foregoing clause (b) for such taxable year; provided that
dividends declared in any taxable year but paid in the subsequent taxable year
shall be deemed to be made in the taxable year such dividends were declared;

(d) any delivery or payment (i) in connection with, or as part of, the
termination or settlement of any Permitted Warrant, (ii) in connection with
entering into a Permitted Convertible Note Hedge and (iii) in connection with
the replacement of any existing Permitted Convertible Note Hedge with a
substantially similar Permitted Convertible Note Hedge; and

(e) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default shall have occurred
and be continuing and (ii) to the extent that the Covered Debt Amount would
exceed 60% of the Borrowing Base on the date of such Restricted Payment after
giving effect thereto, on the date of such other Restricted Payment the Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the fair market value of Portfolio Investments
for which market quotations are readily available shall be the most recent
quotation available for such Portfolio Investment and (B) the fair market value
of Portfolio Investments for which market quotations are not readily available
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent and the Lenders pursuant
to

 

- 103 -



--------------------------------------------------------------------------------

Section 5.01(d); provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the declaration or payment of dividends, the making of loans, advances,
guarantees or Investments or the sale, assignment, transfer or other disposition
of property; provided that the foregoing shall not apply to (i) indentures,
agreements, instruments or other arrangements pertaining to other Indebtedness
permitted hereby so long as it is not, in the Borrower’s good faith judgment,
materially more restrictive or burdensome in respect of the foregoing activities
than the Loan Documents (provided that such restrictions would not adversely
affect the exercise of rights or remedies of the Administrative Agent or the
Lenders hereunder or under the Security Documents or restrict any Obligor in any
manner from performing its obligations under the Loan Documents) and
(ii) indentures, agreements, instruments or other arrangements pertaining to any
lease, sale or other disposition of any asset permitted by this Agreement or any
Lien permitted by this Agreement on such asset so long as the applicable
restrictions only apply to the assets subject to such lease, sale, other
disposition or Lien.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) $500,000,000 plus 25% of
the net proceeds of the sale of Equity Interests by the Borrower and its
Subsidiaries after the Effective Date.

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1 at any time. The Borrower will not permit the “asset
coverage” ratio under the Investment Company Act to be less than the percentage
required under the Investment Company Act for the Borrower to issue or sell any
class of senior security (as defined under the Investment Company Act).

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any material transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business (it being agreed that
affiliate transactions that are

 

- 104 -



--------------------------------------------------------------------------------

expressly permitted to be undertaken by a “business development company” under
the Investment Company Act and the rules and regulations promulgated thereunder
will be deemed to be in the ordinary course of business for purposes of this
Section 6.08) at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate, (c) Restricted Payments
permitted by Section 6.05, (d) the transactions provided in the Affiliate
Agreements, (e) transactions described on Schedule V, (f) any Investment that
results in the creation of an Affiliate and (g) Permitted Board-Approved
Affiliate Transactions.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any material extent in any business other than
in accordance with its Investment Policies.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the Secured Obligations under
the Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

SECTION 6.11. Modifications of Longer-Term Documents. Without the prior consent
of the Administrative Agent (with the approval of the Required Lenders), the
Borrower will not consent to any modification, supplement or waiver of:

(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and
(ii) in the case of Unsecured Longer-Term Indebtedness, such Indebtedness would
have been permitted to be incurred as Unsecured

 

- 105 -



--------------------------------------------------------------------------------

Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement) or

(b) any material provision of any of the Affiliate Agreements (other than any
Permitted Board-Approved Affiliate Transaction), unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.

For the avoidance of doubt, no written consent or waiver shall be required for
any conversion or exchange rate and/or price adjustment with respect to any
convertible or exchangeable debt securities made pursuant to the terms thereof.

SECTION 6.12. Prepayments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of its Subsidiaries (other than Financing Subsidiaries)
to, purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness (other than the refinancing of Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness with Indebtedness permitted under
Section 6.01), except for (a) regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness, (b) payments and prepayments of
Secured Longer-Term Indebtedness required to comply with requirements of
Section 2.10(c), (c) any such purchase, redemption, retirement, acquisition or
other payment described above, in each case to the extent the consideration
therefor consists of Equity Interests of the Borrower or (d) prepayments that
would be permitted as (and shall be included in the calculation of) Restricted
Payments pursuant to Section 6.05(e); provided that nothing in this Section 6.12
shall prohibit “pay-in-kind” interest by adding accrued interest to the
principal amount of the applicable Indebtedness.

SECTION 6.13. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the

 

- 106 -



--------------------------------------------------------------------------------

same shall become due and payable (in the case of clause (e) below, subject to
applicable cure periods), whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as and when required by Section 2.09(a);

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08(a) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Section 7 of
the Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or 5.02
(other than Section 5.02(a)) and such failure shall continue unremedied for a
period of five or more days after notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower;

(e) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a plan reasonably feasible in the
opinion of the Administrative Agent (with the approval of the Required Lenders)
to enable such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;

(f) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b), (d) or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower; provided that no Event of Default shall
exist as a result of the Borrower’s failure to deliver copies of the reports
described in Section 5.01(f) to the Administrative Agent or any Lender if
(i) the Borrower’s

 

- 107 -



--------------------------------------------------------------------------------

independent public accountants require, as a condition to the Administrative
Agent’s or such Lender’s receipt of such reports, that the Administrative Agent
and/or such Lender execute a release, indemnification or similar agreement and
(ii) the Administrative Agent or such Lender refuse to execute such agreement;

(g) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace periods;

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(j) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing (it being understood that the
voluntary dissolution or liquidation of a Subsidiary in compliance with Section
6.03(g) shall not constitute an Event of Default under this clause (j));

 

- 108 -



--------------------------------------------------------------------------------

(k) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and (i) the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, discharged or bonded pending appeal, and liability
for such judgment amount shall not have been admitted by an insurer of reputable
standing reasonably acceptable to the Required Lenders or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any of its Subsidiaries to enforce any such judgment;

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n) a Change in Control shall occur;

(o) the investment advisor for the Borrower shall cease to be BlackRock Inc. or
a Person Controlled by BlackRock Inc.;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action solely within its
control or required to be taken by it under the Loan Documents, such default
shall continue unremedied for a period of ten (10) consecutive Business Days
after the Borrower receives written notice thereof from the Administrative
Agent;

(q) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower; or

(r) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.08(b)(iii);

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall

 

- 109 -



--------------------------------------------------------------------------------

terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account (in accordance with Section 2.05(k)) cash in an amount equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (i) or (j) of this Article.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is

 

- 110 -



--------------------------------------------------------------------------------

continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

- 111 -



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by notice in writing to the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower not to
be unreasonably withheld (or, if an Event of Default has occurred and is
continuing in consultation with the Borrower), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (the “Resignation Effective Date”), then the
retiring Administrative Agent’s resignation shall nonetheless become effective
in accordance with such notice. If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

- 112 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic mail, as follows:

(i) if to the Borrower, to it at 40 East 52nd Street, New York, New York 10022,
Attention of Chief Financial Officer, (Telecopy No. (212) 810-5801; Telephone
No. (212) 810-5800);

(ii) if to the Administrative Agent, to Citibank, N.A., 1615 Brett Road, New
Castle, Delaware 19720, Attention of Juanita Harris (Telecopy No. (212)
994-0961; Telephone No. (302) 894-6188; e-mail global.loans.support@citi.com,
CC: juanita.harris@citi.com);

(iii) if to the Issuing Bank, to Citibank, N.A., 1615 Brett Road, New Castle,
Delaware 19720, Attention of Juanita Harris (Telecopy No. (212) 994-0961;
Telephone No. (302) 894-6188; e-mail global.loans.support@citi.com, CC:
juanita.harris@citi.com);

(iv) if to the Swingline Lender, to Citibank, N.A., 1615 Brett Road, New Castle,
Delaware 19720, Attention of Juanita Harris (Telecopy No. (212) 994-0961;
Telephone No. (302) 894-6188; e-mail global.loans.support@citi.com, CC:
juanita.harris@citi.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Section 2.06 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is

 

- 113 -



--------------------------------------------------------------------------------

incapable of receiving notices under such Article by electronic communication.
The Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes and except as provided in
paragraph (c) below with respect to notices to the Administrative Agent,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if such notice or
other communication is not sent during normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient , and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. Unless
a Lender or the Issuing Bank has notified the Administrative Agent that it is
incapable of receiving notices by electronic communication, each Lender and the
Issuing Bank agree to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s or the Issuing
Bank’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

(c) Communications to the Administrative Agent. The Borrower hereby agrees that
it will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement, (iii) provides notices of any Default of Event
of Default, or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or other such electronic
mail address as the Administrative Agent may notify to the Borrower. In
addition, the Borrower agrees to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent. The Borrower further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”).

 

- 114 -



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Nothing herein shall prejudice the right of the
Administrative Agent, the Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

- 115 -



--------------------------------------------------------------------------------

(b) Amendments to this Agreement. Other than for Commitment Increases effected
in accordance with Section 2.08(e), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

(iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby, or

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments (excluding, to the extent that
such would be excluded under Section 2.19(a)(ii), the Revolving Credit Exposures
and unused Commitments of any Defaulting Lenders) will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
Borrowing Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) for any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents.

 

 

- 116 -



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

(c) Amendments to Security Documents; Releases of Liens and Subsidiary
Guarantors. No Security Document nor any provision thereof may be waived,
amended or modified, nor may the Liens thereof be spread to secure any
additional obligations (including any increase in Loans hereunder, but excluding
(i) any such increase pursuant to a Commitment Increase under Section 2.08(e) to
an aggregate amount not greater than $750,000,000 and (ii) Designated
Indebtedness and Hedging Agreement Obligations (as such terms are defined in the
Guarantee and Security Agreement)) except pursuant to an agreement or agreements
in writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, (i) without the written consent
of each Lender, no such agreement shall release all or substantially all of the
Obligors from their respective obligations under the Security Documents and
(ii) without the written consent of each Lender, no such agreement shall release
all or substantially all of the collateral security or otherwise terminate all
or substantially all of the Liens under the Security Documents, alter the
relative priorities of the obligations entitled to the Liens created under the
Security Documents (except in connection with securing additional obligations
equally and ratably with the Loans and other obligations hereunder) with respect
to all or substantially all of the collateral security provided thereby, or
release all or substantially all of the guarantors under the Guarantee and
Security Agreement from their guarantee obligations thereunder, except that no
such consent shall be required, and the Administrative Agent is hereby
authorized (and so agrees with the Borrower) to direct the Collateral Agent
under the Guarantee and Security Agreement, to release any Lien covering
property (and to release any such guarantor) at any time that (x) such release
is permitted under the Guarantee and Security Agreement or (y) the consent of
the Required Lenders or each Lender, as applicable, as provided in this Section
9.02(c) or the consent of such Lenders as provided by Section 9.02(b), in each
case, has been obtained.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the Borrower has obtained the
consent of the Required Lenders but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such change, waiver,
discharge or termination is not obtained, then (so long as no Event of Default
has occurred and is continuing) the Borrower shall have the right, at its sole
cost and expense, to replace each such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

- 117 -



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Arrangers and their Affiliates, including the reasonable and
documented fees, charges and disbursements of one outside counsel, one local
counsel in each relevant jurisdiction and one regulatory counsel in each
relevant regulatory field (in each case selected by the Administrative Agent)
for the Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of one outside counsel, one local
counsel in each relevant jurisdiction and one regulatory counsel in each
relevant regulatory field (in each case selected by the Administrative Agent)
for the Administrative Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof; provided that if the Administrative Agent, the
Issuing Bank or any Lender shall determine in good faith that there is likely to
be a conflict between its interests and the interests of such other Persons (any
party making such determination, a “Determining Party”), the Borrower shall pay
all documented fees, charges and disbursements of an additional outside counsel,
and additional local counsel in each relevant jurisdiction and an additional
regulatory counsel in each relevant regulatory field, as applicable, for the
Determining Party to the extent reasonably requested, and (iv) and all
documented costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Security Document or any other document
referred to therein; provided that unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the reimbursement of
any fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to Section 5.12(d) in an aggregate amount in excess of $200,000 in any
12-month period (the “IVP Supplemental Cap”).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than Taxes
or Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.16), including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds

 

- 118 -



--------------------------------------------------------------------------------

therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto or (iv) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower or the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
willful misconduct or gross negligence of such Indemnitee or (ii) a claim
brought by the Borrower or any Obligor against such Indemnitee for material
breach in bad faith of such Indemnitee’s obligations under this Agreement or the
other Loan Documents, if the Borrower or such Obligor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that (i) the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, the Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section or
(ii) the fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to Section 5.12(d) exceed the IVP Supplemental Cap for any 12-month
period, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be (or to the
Administrative Agent, in the case of clause (ii) above), such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that, in the case
of clause (i) above, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon such Lender’s share of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

- 119 -



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(f) No Fiduciary Duty. Each of the Lenders and their Affiliates (collectively,
solely for purposes of this paragraph, the “Banks”) may have economic interests
that conflict with those of the Obligors, their stockholders and/or their
Affiliates. The Borrower agrees that nothing in this Agreement or the other Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Bank, on the one
hand, and the Obligors, their stockholders or their Affiliates, on the other.
The Borrower acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Banks, on the
one hand, and the Obligors, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Bank has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Bank has advised, is currently advising or will
advise any Obligor, its stockholders or its Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Loan Documents and (y) each Bank is acting solely as principal and not as
the agent or fiduciary of any Obligor, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Bank has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Obligor, in connection with
such transaction or the process leading thereto.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

- 120 -



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans and LC Exposure at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender or, if an Event of Default
has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and

(C) each of the Issuing Bank and the Swingline Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment of any Class of Commitments or Loans and LC Exposure
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement in respect of such Class of
Commitments, Loans and LC Exposure;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender or an Approved Fund), for which the Borrower and the
Guarantors shall not be obligated;

 

- 121 -



--------------------------------------------------------------------------------

(D) the assignee, if it shall not already be a Lender of the applicable Class,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

(E) no such assignment will be made to any Defaulting Lender or any of their
respective subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(iv) Defaulting Lender Assignments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in the
applicable Class. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

- 122 -



--------------------------------------------------------------------------------

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each Person whose name is recorded in the
Registers pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Registers shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Issuing Bank, the Lenders and the Borrower, and each of the Administrative
Agent, the Lenders and the Obligors shall be entitled to rely upon and deal
solely with the Granting Lender with respect to Loans made by or through its
SPC. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender.

 

- 123 -



--------------------------------------------------------------------------------

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.17(d) as though it were a
Lender hereunder.

 

- 124 -



--------------------------------------------------------------------------------

(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e) and (g) of Section 2.16 as though it were a Lender and in the case of a
Participant claiming exemption for portfolio interest under Section 871(h) or
881(c) of the Code, the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.

(h) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(i) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in its Commitments or any Loan or LC Exposure held by it hereunder to the
Borrower or any of its Affiliates or Subsidiaries without the prior consent of
each Lender.

 

- 125 -



--------------------------------------------------------------------------------

(k) No Assignments to Natural Persons. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in its
Commitments or any Loan or LC Exposure held by it hereunder to a natural Person.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

- 126 -



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have; provided that in the event that any Defaulting Lender exercises
any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19(b) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders and (y) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

- 127 -



--------------------------------------------------------------------------------

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the

 

- 128 -



--------------------------------------------------------------------------------

Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under any other Loan Document (in this Section called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee

 

- 129 -



--------------------------------------------------------------------------------

of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, (i) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Agreement customarily found in
such publications, (j) to a Person that is an investor or prospective investor
in a Securitization (as defined below) that agrees that its access to
information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization, (k) to a Person that is a
trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization, or (l) to a nationally
recognized rating agency that requires access to information regarding the Loan
Parties, the Loans and Loan Documents in connection with ratings issued with
respect to a Securitization. For purposes of this Section, “Securitization”
means a public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans or the Loan
Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

SECTION 9.15. Existing Credit Agreement; Effectiveness of Amendment and
Restatement. Until this Agreement becomes effective in accordance with the terms
provided herein, the Existing Credit Agreement shall remain in full force and
effect and shall not be affected hereby. On and after the Effective Date, all
obligations of the Borrower under the Existing Credit Agreement shall become
obligations of the Borrower hereunder and the provisions of the Existing Credit
Agreement shall be superseded by the provisions hereof.

 

- 130 -



--------------------------------------------------------------------------------

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender which is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.17. German Bank Separation Act. If any Lender subject to the German
Bank Separation Act (any such Lender, a “GBSA Lender”) shall have determined in
good faith (which determination shall be made in consultation with the Borrower)
that, due to the implementation of the German Act on the Ring-fencing of Risks
and for the Recovery and Resolution Planning for Credit Institutions and
Financial Groups (Gesetz zur Abschirmung von Risiken und zur Planung der
Sanierung und Abwicklung von Kreditinstituten und Finanzgruppen) of 7 August
2013 (commonly referred to as the German Bank Separation Act (Trennbankengesetz)
(the “GBSA”), whether before or after the date hereof, or any corresponding
European legislation (such as the proposed regulation on structural measures
improving the resilience of European Union credit institutions) that may amend
or replace the GBSA in the future or any regulation thereunder, or due to the
promulgation of, or any change in the interpretation by, any court, tribunal or
regulatory authority with competent jurisdiction of the GBSA or any
corresponding future European legislation or any regulation thereunder, the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful (regardless of whether such
illegality, prohibition or unlawfulness could be prevented by transferring such
arrangements or Loans to an affiliate or other third party), then, and in any
such event, such GBSA Lender shall give

 

- 131 -



--------------------------------------------------------------------------------

written notice to the Borrower and the Administrative Agent of such
determination (which written notice shall include a reasonably detailed
explanation of such illegality, prohibition or unlawfulness, including, without
limitation, all evidence and calculations used in the determination thereof, a
“GBSA Notice”), whereupon (i) all of the obligations owed to such GBSA Lender
hereunder and under the Loans shall become due and payable, and the Borrower
shall repay the outstanding principal of such obligations together with accrued
interest thereon promptly (and in no event later than the 5th Business Day
immediately after the date of such notice) and such repayment shall not be
subject to the terms and conditions of Section 2.17(c) or 2.17(d) to the extent
that there are no outstanding amounts due and payable to the other Lenders at
such date and (ii) the Commitments of such GBSA Lender shall terminate on the
fifth Business Day immediately after the date of such GBSA Notice (such date
being an “Initial Termination Date”; provided that, notwithstanding the
foregoing, prior to such Initial Termination Date and in the event the Borrower
in good faith reasonably believes there is a mistake, error or omission in the
grounds used to determine such illegality, prohibition or unlawfulness under the
GBSA or any corresponding future European legislation or any regulation
thereunder, then the Borrower may provide written notice (which written notice
shall include a reasonably detailed explanation of the basis of such good faith
belief, including, without limitation, all evidence and calculations used in the
determination thereof, a “Consultation Notice”) to that effect, at which point
the obligations owed to such GBSA Lender hereunder and under the Loans shall not
become due and payable, and the Commitments of such GBSA Lender shall not
terminate, until the Business Day immediately following the tenth Business Day
immediately after the date of the GBSA Notice (the period from, and including,
the date of the GBSA Notice until such tenth Business Day being the “GBSA
Consultation Period”). In the event the Borrower and such GBSA Lender cannot in
good faith reasonably agree during the GBSA Consultation Period whether the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful under the GBSA or any corresponding
future European legislation or any regulation thereunder, then all of the
obligations owed to such GBSA Lender hereunder and under the Loans shall become
due and payable, and the Commitments of such GBSA Lender shall terminate, on the
Business Day immediately following the last day of such GBSA Consultation
Period. For the avoidance of doubt, during the GBSA Consultation Period, (i) the
Commitments and Revolving Credit Exposure of any GBSA Lender shall be subject to
Section 2.19, and the Borrower shall have all rights to replace such GBSA Lender
in accordance with Section 2.18(b), in each case, as though such GBSA Lender
were a “Defaulting Lender” for purposes of this Agreement and (ii) no GBSA
Lender shall be required to fund its pro rata share of any Borrowing. To the
extent any Swingline Exposure or LC Exposure exists at the time a GBSA Lender’s
Loans are repaid in full pursuant to this Section 9.17, such Swingline Exposure
or LC Exposure shall be reallocated as set forth in Section 2.19(a), treating
for this purpose such GBSA Lender as a Defaulting Lender.

 

- 132 -



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

- 133 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the day and year first above
written.

 

BLACKROCK CAPITAL INVESTMENT CORPORATION, as Borrower,

 

    By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,

 

    By:  

 

  Name:   Title:

 

- 2 -